CERTAIN INFORMATION, IDENTIFIED BY [*****], HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE
COMPANY IF PUBLICLY DISCLOSED.

Exhibit 10.15

 

Execution Version

 

 

 

 

 

 

AMENDED AND RESTATED
OPERATING AGREEMENT

 

of

 

ACCESS FINANCIAL HOLDINGS, LLC

 

effective as of

 

November 14, 2019

 

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

Page

 

Article I Definitions

 

1

Section 1.01

Definitions

1

Section 1.02

Interpretation

14

     

Article II Organization

15

Section 2.01

Formation

15

Section 2.02

Name

15

Section 2.03

Principal Office

15

Section 2.04

Registered Office; Registered Agent

15

Section 2.05

Purpose; Powers

15

Section 2.06

Term

15

Section 2.07

No State-Law Partnership; Tax Classification

15

     

Article III Units

16

Section 3.01

Units Generally

16

Section 3.02

Authorization and Issuance of Class A Units

16

Section 3.03

Authorization and Issuance of Class B Preferred Units

16

Section 3.04

Other Issuances

16

Section 3.05

Conversion Transaction

17

Section 3.06

Certification of Units

17

Section 3.07

Pre-emptive Rights

18

Section 3.08

Income Tax Treatment of Class B Preferred Units and Payments With Respect
Thereto

20

     

Article IV Members

21

Section 4.01

Admission of New Members

21

Section 4.02

No Personal Liability

21

Section 4.03

No Withdrawal

21

Section 4.04

Death

21

Section 4.05

Voting

21

Section 4.06

Action by Members

22

Section 4.07

Power of Members

22

Section 4.08

No Interest in Company Property

22

Section 4.09

No Dissenters’ Rights

22

Section 4.10

Derivative Actions

22

   

Article V Capital Contributions; Capital Accounts

22

Section 5.01

Initial Capital Contributions

22

Section 5.02

Additional Capital Contributions

23

Section 5.03

Maintenance of Capital Accounts

23

Section 5.04

Succession Upon Transfer

24

Section 5.05

Negative Capital Accounts

24

Section 5.06

No Withdrawal

24

Section 5.07

Member Loans

24

Section 5.08

Modifications

24

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS
(continued)

Page

 

Article VI Allocations

25

Section 6.01

Allocation of Net Income and Net Loss

25

Section 6.02

Regulatory and Special Allocations

25

Section 6.03

Net Losses

26

Section 6.04

Tax Allocations

27

Section 6.05

Other Allocation Rules

27

     

Article VII Distributions

 

28

Section 7.01

General

28

Section 7.02

Priority of Distributions

28

Section 7.03

Tax Withholding; Withholding Advances

29

Section 7.04

Distributions in Kind

31

     

Article VIII Management

31

Section 8.01

Managers

31

Section 8.02

Management

31

Section 8.03

Meetings; Manner of Acting

32

Section 8.04

Certain Limitations

32

Section 8.05

Officers

34

Section 8.06

No Personal Liability

34

     

Article IX Transfer

34

Section 9.01

General Restrictions on Transfer

34

Section 9.02

Permitted Transfers

36

Section 9.03

Drag-along Rights

36

Section 9.04

Tag-along Rights

39

Section 9.05

Put Right.

40

Section 9.06

Call Right.

41

     

Article X Covenants

42

Section 10.01

Confidentiality

42

Section 10.02

Affirmative Covenants

43

     

Article XI Records; Tax Matters

45

Section 11.01

Records and Access to Information

45

Section 11.02

Partnership Representative

45

Section 11.03

Member Tax Information

47

Section 11.04

Tax Reporting for Class B Preferred Units

47

Section 11.05

Financial Statements

47

Section 11.06

Company Funds

48

     

Article XII Dissolution and Liquidation

48

Section 12.01

Events of Dissolution

48

Section 12.02

Effectiveness of Dissolution

49

Section 12.03

Liquidation

49

Section 12.04

Cancellation of Certificate

50

 

ii

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS
(continued)

Page

 

Section 12.05

Survival of Rights, Duties and Obligations

50

Section 12.06

Recourse for Claims

50

     

Article XIII Exculpation and Indemnification

50

Section 13.01

Exculpation of Covered Persons

50

Section 13.02

Liabilities and Duties of Covered Persons.

51

Section 13.03

Indemnification

51

Section 13.04

Outside Activities

53

Section 13.05

Survival

53

    53

Article XIV Miscellaneous

53

Section 14.01

Expenses

53

Section 14.02

Further Assurances

54

Section 14.03

Notices

54

Section 14.04

Headings

54

Section 14.05

Severability

54

Section 14.06

Entire Agreement

54

Section 14.07

Successors and Assigns

55

Section 14.08

No Third-party Beneficiaries

55

Section 14.09

Amendment

55

Section 14.10

Waiver

55

Section 14.11

Governing Law

55

Section 14.12

Submission to Jurisdiction

56

Section 14.13

Equitable Remedies

56

Section 14.14

Remedies Cumulative

56

Section 14.15

Counterparts

56

 

iii

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED OPERATING AGREEMENT

 

This Amended and Restated Operating Agreement of Access Financial Holdings, LLC,
a Georgia limited liability company (the “Company”), is entered into effective
as of November 14, 2019 by and among the Company and the Members (as defined
herein).

 

RECITALS

 

WHEREAS, the Company was formed under the laws of the State of Georgia by the
filing of the Articles of Organization with the Secretary of State of Georgia on
January 18, 2018 (the “Articles of Organization”); and

 

WHEREAS, Atlanticus Holdings Corporation, a Georgia corporation (the “Atlanticus
Member”), is a party to that certain Operating Agreement of the Company, dated
as of January 18, 2018 (the “Original Agreement”).

 

WHEREAS, as of the date of this Agreement, Alan Fishman, TSO I Access Financial
Investment Aggregator L.P., a Delaware limited partnership, and TSO II Access
Financial Investment Aggregator L.P., a Delaware limited partnership
(collectively “TCP Members,” and each individually a “TCP Member”) and the
Company have entered into that certain Class B Preferred Unit Purchase
Agreement, pursuant to which the Company has issued to TCP Members Class B
Preferred Units (as such term is defined herein) in exchange for TCP Members
having made a Capital Contribution (as such term is defined herein) to the
Company pursuant to the terms of, and as set forth in, the Class B Preferred
Unit Purchase Agreement.

 

WHEREAS, in connection with the transactions contemplated by the Class B
Preferred Unit Purchase Agreement, the parties desire to amend and restate the
Original Agreement by entering into this Agreement to set forth, among other
things, each Member’s rights and obligations with respect to the Company.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Article I 
Definitions

 

Section 1.01     Definitions. Capitalized terms used herein and not otherwise
defined shall have the meanings set forth in this Section 1.01:

 

“Acceptance Notice” has the meaning set forth in Section 3.07(d).

 

“Additional Yield Amount” means the product of .01 multiplied by the Class B
Contribution Account of each Member holding Class B Preferred Units.

 

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:

 

(a)     crediting to such Capital Account any amount which such Member is
obligated to restore or is deemed to be obligated to restore pursuant to
Treasury Regulations Sections 1.704-1(b)(2)(ii)(c), 1.704-2(g)(1) and
1.704-2(i); and

 

 

--------------------------------------------------------------------------------

 

 

(b)     debiting to such Capital Account the items described in Treasury
Regulation Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

 

“Affiliate” means, with respect to any Person, any other Person who, directly or
indirectly (including through one or more intermediaries), controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control,” when used with respect to any specified Person,
shall mean the power, directly or indirectly, to direct or cause the direction
of the management and policies of such Person, whether through ownership of
voting securities or partnership or other ownership interests, by contract or
otherwise; and the terms “controlling” and “controlled” shall have correlative
meanings.

 

“Agreement” means this Amended and Restated Operating Agreement, as executed and
as it may be amended, modified, supplemented or restated from time to time, as
provided herein.

 

“AHYDOs” has the meaning set forth in Section 7.03(f).

 

“Applicable Law” means all applicable provisions of (a) constitutions, treaties,
statutes, laws (including the common law), rules, regulations, decrees,
ordinances, codes, proclamations, declarations or orders of any Governmental
Authority; (b) any consents or approvals of any Governmental Authority; and
(c) any orders, decisions, advisory or interpretative opinions, injunctions,
judgments, awards, decrees of, or agreements with, any Governmental Authority.

 

“Approved Consumer Financial Services” means marketing, underwriting, servicing,
investing in, and funding (including through securitizations and other
financings) of consumer finance products either (a) governed by the Credit Card
Accountability, Responsibility, and Disclosure Act of 2009 (as in effect on the
date of this Agreement), or (b) that do not have interest rates that exceed 36%
in currently required disclosed annual percentage rate, and the provision of
products and financial services relating to such consumer finance products,
including the establishment or purchase of a bank or other financial
institution.

 

“Articles of Organization” has the meaning set forth in the Recitals.

 

“Atlanticus Member” has the meaning set forth in the Recitals.

 

“Bankruptcy” means, with respect to a Member, the occurrence of any of the
following: (a) the filing of an application by such Member for, or a consent to,
the appointment of a trustee of such Member’s assets; (b) the filing by such
Member of a voluntary petition in bankruptcy or the filing of a pleading in any
court of record admitting in writing such Member’s inability to pay its debts as
they come due; (c) the making by such Member of a general assignment for the
benefit of such Member’s creditors; (d) the filing by such Member of an answer
admitting the material allegations of, or such Member’s consenting to, or such
Member’s defaulting in answering a bankruptcy petition filed against such Member
in any bankruptcy proceeding; or (e) the expiration of sixty (60) days following
the entry of an order, judgment or decree by any court of competent jurisdiction
adjudicating such Member bankrupt or appointing a trustee of such Member’s
assets.

 

 

2

--------------------------------------------------------------------------------

 

 

“Book Depreciation” means, with respect to any Company asset for each Fiscal
Year, the Company’s depreciation, amortization, or other cost recovery
deductions determined for federal income tax purposes with respect to such asset
for such Fiscal Year, except that if the Book Value of an asset differs from its
adjusted tax basis at the beginning of such Fiscal Year, Book Depreciation shall
be an amount which bears the same ratio to such beginning Book Value as the
federal income tax depreciation, amortization, or other cost recovery deduction
for such Fiscal Year bears to such beginning adjusted tax basis; provided, that
if the adjusted basis for federal income tax purposes of an asset at the
beginning of such Fiscal Year is zero and the Book Value of the asset is
positive, Book Depreciation shall be determined with reference to such beginning
Book Value using any permitted method selected by the Managers in accordance
with Treasury Regulation Section 1.704-1(b)(2)(iv)(g)(3).

 

“Book Value” means, with respect to any Company asset, the adjusted basis of
such asset for federal income tax purposes, except as follows:

 

(a)     the initial Book Value of any Company asset contributed by a Member to
the Company shall be the gross fair market value as determined by the
contributing Member and the Managers as of the date of such contribution;

 

(b)     immediately prior to the Distribution by the Company of any Company
asset to a Member, the Book Value of such asset shall be adjusted to its gross
fair market value as determined by the Managers as of the date of such
Distribution;

 

(c)     the Book Value of all Company assets shall be adjusted to equal their
respective gross fair market values, as determined by the Managers, as of the
following times:

 

(i)     the acquisition of an additional Ownership Interest in the Company by a
new or existing Member in consideration of a Capital Contribution of more than a
de minimis amount;

 

(ii)     the payment by the Company to a Member of more than a de minimis amount
as consideration for all or a part of such Member’s Ownership Interest in the
Company; and

 

(iii)     the liquidation of the Company within the meaning of Treasury
Regulation Section 1.704-1(b)(2)(ii)(g);

 

provided, that adjustments pursuant to clauses (i), (ii) and (iii) above need
not be made if the Managers reasonably determine that such adjustment is not
necessary or appropriate to reflect the relative economic interests of the
Members and that the absence of such adjustment does not adversely and
disproportionately affect any Member;

 

(d)     the Book Value of each Company asset shall be increased or decreased, as
the case may be, to reflect any adjustments to the adjusted tax basis of such
Company asset pursuant to Code Section 734(b) or Code Section 743(b), but only
to the extent that such adjustments are taken into account in determining
Capital Account balances pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(m); provided, that Book Values shall not be adjusted
pursuant to this paragraph (d) to the extent that an adjustment pursuant to
paragraph (c) above is made in conjunction with a transaction that would
otherwise result in an adjustment pursuant to this paragraph (d); and

 

3

--------------------------------------------------------------------------------

 

 

(e)     if the Book Value of a Company asset has been determined pursuant to
paragraph (a) or adjusted pursuant to paragraph (c) or (d) above, such Book
Value shall thereafter be adjusted to reflect the Book Depreciation taken into
account with respect to such Company asset for purposes of computing Net Income
and Net Losses.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Atlanta, Georgia or New York, New York are authorized or
required to close.

 

“Call Event” has the meaning set forth in Section 9.06(a)

 

“Call Notice” has the meaning set forth in Section 9.06(a)

 

“Call Units” has the meaning set forth in Section 9.06(a)

 

“Capital Account” has the meaning set forth in Section 5.03.

 

“Capital Contribution” means, for any Member, the total amount of cash and cash
equivalents and the Book Value of any property contributed or deemed to have
been contributed to the Company by such Member. For the avoidance of doubt, any
Preferred Return issued as Class B Preferred Units (i.e., payment-in-kind Units)
shall be deemed to have been contributed to the Company by the applicable Member
at a value of $1.00 per Unit.

 

“Change of Control” means: (a) the sale of all or substantially all of the
assets of the Company to a Third Party Purchaser; (b) a sale, including through
an initial public offering, resulting in no less than a majority of the Class A
Units on a Fully Diluted Basis being held by a Third Party Purchaser; or (c) a
merger, consolidation, recapitalization or reorganization of the Company with or
into a Third Party Purchaser that results in the inability of the Members as of
immediately prior to such transaction to designate or elect at least a majority
of the managers or directors (or the equivalent) of the resulting entity or its
parent company.

 

“Class A Contribution Account” means, for a Member holding Class A Units, as of
any particular time, (a) the aggregate amount of such Member’s Capital
Contributions, including any Additional Capital Contributions, as of such time,
minus (b) the cumulative amount of all Distributions made by the Company to such
Member pursuant to Section 7.02 prior to such time.

 

“Class A Percentage Interest” means, with respect to any Member holding Class A
Units as of any particular time, the ratio (expressed as a percentage) of the
number of Class A Units held by such Member on such time to the aggregate Class
A Units held by all Members on such time.

 

4

--------------------------------------------------------------------------------

 

 

“Class A Units” means the Units having the privileges, preferences, duties,
liabilities, obligations and rights specified with respect to “Class A Units” in
this Agreement and shall include the “Units” of the Company existing immediately
prior to October ●, 2019.

 

“Class B Call Purchase Price” has the meaning set forth in Section 9.06(a).

 

“Class B Contribution Account” means, for a Member holding Class B Preferred
Units, as of any particular time, (a) the aggregate amount of such Member’s
Capital Contributions made with respect to such Member’s Class B Preferred Units
as of such time, minus (b) the cumulative amount of all Distributions made by
the Company to such Member pursuant to Section 7.02(d) prior to such time.

 

“Class B Preferred Unit Purchase Agreement” has the meaning set forth in Section
3.07(b).

 

“Class B Preferred Units” means the Units having the privileges, preferences,
duties, liabilities, obligations and rights specified with respect to “Class B
Preferred Units” in this Agreement.

 

“Class B Put Purchase Price” has the meaning set forth in Section 9.05(a).

 

“Co-Sale Notice” has the meaning set forth in Section 9.04(b).

 

“Co-Sale Offerees” has the meaning set forth in Section 9.04(a).

 

“Co-Sale Offeror” has the meaning set forth in Section 9.04(a).

 

“Co-Sale Pro Rata Portion” means, with respect to the number of Units (other
than Class B Preferred Units) to be sold by each Member pursuant to Section
9.04, the number of Units (other than Class B Preferred Units) equal to the
product of (x) the total number of Units the Co-Sale Offeror proposes to
purchase and (y) the quotient obtained by dividing (i) the number of Units
(other than Class B Preferred Units) held by such Member as of such date,
divided by (ii) the aggregate number of Units (other than Class B Preferred
Units) held by all Members (including the Co-Sale Offeree) as of such date.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” has the meaning set forth in the Preamble.

 

“Company Minimum Gain” means “partnership minimum gain” as defined in
Section 1.704-2(b)(2) of the Treasury Regulations, substituting the term
“Company” for the term “partnership” as the context requires.

 

“Confidential Information” has the meaning set forth in Section 10.01(a).

 

“Covered Person” has the meaning set forth in Section 13.01(a).

 

“Designated Individual” has the meaning set forth in Section 11.02(a).

 

5

--------------------------------------------------------------------------------

 

 

“Distribution” means a distribution made by the Company to a Member, whether in
cash, property or securities and whether by liquidating distribution or
otherwise; provided, that none of the following shall be a Distribution: (a) any
redemption or repurchase by the Company or any Member of any Units or Unit
Equivalents; (b) any recapitalization or exchange of securities of the Company;
(c) any subdivision (by a split of Units or otherwise) or any combination (by a
reverse split of Units or otherwise) of any outstanding Units; or (d) any fees
or remuneration paid to any Member in such Member’s capacity as a service
provider for the Company so long as such fees or remuneration are determined on
an arms’-length basis and otherwise in compliance with Section 8.04.
“Distribute” when used as a verb shall have a correlative meaning and
“Distributive” when used as an adjective shall have a correlative meaning.

 

“Drag-along Member” has the meaning set forth in Section 9.03(a).

 

“Drag-along Notice” has the meaning set forth in Section 9.03(c).

 

“Drag-along Sale” has the meaning set forth in Section 9.03(a).

 

“Dragging Member” has the meaning set forth in Section 9.03(a).

 

“Electronic Transmission” means any form of communication not directly involving
the physical transmission of paper that creates a record that may be retained,
retrieved and reviewed by a recipient thereof and that may be directly
reproduced in paper form by such a recipient through an automated process.

 

“Exercise Period” has the meaning set forth in Section 3.07(d).

 

“Exercising Member” has the meaning set forth in Section 3.07(e).

 

“Fair Market Value” of (a) a Unit as of any time means the purchase price that a
willing buyer having all relevant knowledge would pay a willing seller for such
Unit in an arm’s length transaction as of such time, as determined in good faith
by the Qualified Appraisal Firm applying a reasonable valuation method to
determine the equity value of the Company and therefore the value of one Unit
assuming such equity valuation, without discounts for liquidity or minority
ownership or (b) any other property as of any time means the purchase price that
a willing buyer having all relevant knowledge would pay a willing seller for
such property in an arm’s length transaction as of such time, as determined in
good faith by the Qualified Appraisal Firm applying a reasonable valuation
method.

 

“Family Members” has the meaning set forth in Section 9.02(a).

 

“Financial Covenant” means, as of the last day of a fiscal quarter of the
Company, that the Minimum Adjusted Book Value of the Company as of such day is
equal to or greater than $[*****].

 

“Financial Distribution Test” [*****].

 

6

--------------------------------------------------------------------------------

 

 

“Fiscal Year” means the calendar year, unless the Company is required to have a
taxable year other than the calendar year, in which case “Fiscal Year” shall
mean the period that conforms to the Company’s taxable year.

 

“Fully Diluted Basis” means, as of any time of determination, (a) with respect
to all the Units, all issued and outstanding Units of the Company and all Units
issuable upon the exercise of any outstanding Unit Equivalents as of such time,
whether or not such Unit Equivalents are at the time exercisable, or (b) with
respect to any specified type, class or series of Units, all issued and
outstanding Units designated as such type, class or series and all such
designated Units issuable upon the exercise of any outstanding Unit Equivalents
as of such time, whether or not such Unit Equivalents are at the time
exercisable.

 

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

 

“Georgia Act” means the Georgia Limited Liability Company Act, and any successor
statute, as it may be amended from time to time.

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Indebtedness” means as to any Person at any time (and without duplication) the
principal, accrued and unpaid interest, prepayment and redemption premiums or
penalties, costs, breakage fees or other amounts payable in order to fully
discharge such obligations, unpaid fees or expenses or other monetary
obligations in respect of: (a) monetary obligations of such Person for borrowed
money; (b) obligations of such Person evidenced by bonds, notes, debentures or
other similar instruments; (c) monetary obligations of such Person to pay the
deferred purchase price of property or services (other than accrued expenses and
trade accounts payable of such Person arising in the ordinary course of
business, including marketing expenses), including all seller notes, “earn-out”
payments and other similar obligations, whether or not matured, in each case
valued at the maximum amount payable thereunder; (d) all obligations of such
Person as lessee or lessees under leases that have been recorded as capital
leases or that would be required to be capitalized under GAAP; (e) monetary
obligations of such Person to guarantee another Person’s Indebtedness; (f)
obligations of such Person under any interest rate swap, currency exchange or
other hedging contract (valued at the termination value thereof); (g) any
unfunded or underfunded liabilities or obligations in respect of any pension or
retirement plan; (h) all obligations with respect to interest rate swaps,
collars, caps, hedging and other derivative and similar arrangements (valued at
the termination date thereof); and (i) any contingent reimbursement obligations
in respect of letters of credit, performance bonds (solely to the extent drawn
or called) and surety bonds (solely to the extent drawn or called); provided,
however, for the avoidance of doubt, that Indebtedness shall not include
obligations of or with respect to securitizations of receivables and other
assets and obligations with respect thereto, including servicing.

 

7

--------------------------------------------------------------------------------

 

 

“Independent Manager” means any manager who is neither (a) an employee or
officer of the Company or any of its Subsidiaries or Affiliates nor (b) a Family
Member of any individual referred to in the foregoing clause (a).

 

“Initial Member” has the meaning set forth in the term Member.

 

“Issuance Notice” has the meaning set forth in Section 3.07(c).

 

“Joinder Agreement” means the Joinder Agreement in form and substance attached
hereto as Exhibit A.

 

“Liquidator” has the meaning set forth in Section 12.03(a).

 

“Losses” has the meaning set forth in Section 13.03(a).

 

“Managed Earnings” means, with respect to the financial period from October 1,
2019 through the end of the fiscal quarter preceding the date on which a
distribution is proposed, (a) the consolidated net income of the Company for
such period determined in accordance with GAAP, plus (b) provision for loan
losses during such period, plus (c) marketing costs expensed during such period,
minus (d) actual receivables charged off, net of any recoveries during such
period, minus (e) amortization of current and prior period marketing expenses
over the assumed 36-month amortization period for such expenses.

 

“Manager” has the meaning set forth in Section 8.02.

 

“Material Adverse Effect” means a material adverse effect on the business,
assets (including intangible assets), liabilities, financial condition, property
or results of operations of the Company and its Subsidiaries, taken as a whole.

 

“Material Breach” means (a) a material breach of a covenant set forth in this
Agreement (other than the Financial Covenant) that is not cured within
forty-five (45) days following delivery of notice to the Company or (b) an
Uncured Financial Covenant Breach.

 

“Member” means (a) each Person who has executed this Agreement or a counterpart
thereof (each, an “Initial Member”); and (b) each Person who is hereafter
admitted as a Member in accordance with the terms of this Agreement and the
Georgia Act, in each case so long as such Person is shown on the Company’s books
and records as the owner of one or more Units. The Members shall constitute the
“members” (as that term is defined in the Georgia Act) of the Company.

 

8

--------------------------------------------------------------------------------

 

 

“Member Loan” has the meaning set forth in Section 5.07.

 

“Member Nonrecourse Debt” means “partner nonrecourse debt” as defined in
Treasury Regulation Section 1.704-2(b)(4), substituting the term “Company” for
the term “partnership” and the term “Member” for the term “partner” as the
context requires.

 

“Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if
the Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined
in accordance with Treasury Regulation Section 1.704-2(i)(3).

 

“Member Nonrecourse Deduction” means “partner nonrecourse deduction” as defined
in Treasury Regulation Section 1.704-2(i), substituting the term “Member” for
the term “partner” as the context requires.

 

“Members Schedule” has the meaning set forth in Section 3.01.

 

“Minimum Adjusted Book Value” means, as of any time of determination, (a) the
book value of the Company (defined as total assets less total liabilities) as of
such time of determination calculated in accordance with GAAP, less (b) the
portion of such book value of the Company calculated in accordance with GAAP
attributable to the Class B Preferred Units inclusive of any unpaid dividends,
plus (b) the allowance for loan losses as of such time of determination
calculated in accordance with GAAP, computed in a manner consistent with the
illustrative computation of Minimum Adjusted Book Value set forth on Exhibit B
hereto.

 

“Minimum Return” means, with respect to any Class B Preferred Unit, other than a
Class B Unit issued as part of the Preferred Return, put to the Company pursuant
to Section 9.05 or redeemed pursuant to Section 9.06 prior to such Unit having
been outstanding for three full years following issuance, the amount of
Preferred Return that would have been earned with respect to such redeemed Units
from the date of redemption through the third anniversary of issuance, assuming
all dividends in respect of such Class B Preferred Unit had been timely paid in
full and assuming that the Preferred Return was at all times during such three
year period 10% per annum in cash and 6% per annum in kind through the issuance
of additional Class B Preferred Units.

 

“Net Income” and “Net Loss” mean, for each Fiscal Year or other period specified
in this Agreement, an amount equal to the Company’s taxable income or taxable
loss, or particular items thereof for such Fiscal Year or other period,
determined in accordance with Code Section 703(a) (where, for this purpose, all
items of income, gain, loss or deduction required to be stated separately
pursuant to Code Section 703(a)(1) shall be included in taxable income or
taxable loss), but with the following adjustments:

 

(a)     any income realized by the Company that is exempt from federal income
taxation, as described in Code Section 705(a)(1)(B), shall be added to such
taxable income or taxable loss, notwithstanding that such income is not
includable in gross income;

 

(b)     any expenditures of the Company described in Code Section 705(a)(2)(B),
including any items treated under Treasury Regulation
Section 1.704-1(b)(2)(iv)(i) as items described in Code Section 705(a)(2)(B),
shall be subtracted from such taxable income or taxable loss, notwithstanding
that such expenditures are not deductible for federal income tax purposes;

 

9

--------------------------------------------------------------------------------

 

 

(c)     any gain or loss resulting from any disposition of Company property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Book Value of the property so disposed,
notwithstanding that the adjusted tax basis of such property differs from its
Book Value;

 

(d)     any items of depreciation, amortization and other cost recovery
deductions with respect to Company property having a Book Value that differs
from its adjusted tax basis shall be computed by reference to the property’s
Book Value (as adjusted for Book Depreciation) in accordance with Treasury
Regulation Section 1.704-1(b)(2)(iv)(g);

 

(e)     if the Book Value of any Company property is adjusted as provided in the
definition of Book Value, then the amount of such adjustment shall be treated as
an item of gain or loss and included in the computation of such taxable income
or taxable loss; and

 

(f)     to the extent an adjustment to the adjusted tax basis of any Company
property pursuant to Code Sections 732(d), 734(b) or 743(b) is required,
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into
account in determining Capital Accounts, the amount of such adjustment to the
Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis).

 

“New Interests” has the meaning set forth in Section 3.04.

 

“New Securities” has the meaning set forth in Section 3.07(b).

 

“Non-Exercising Member” has the meaning set forth in Section 3.07(e).

 

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(1) and 1.704-2(c).

 

“Nonrecourse Liability” has the meaning set forth in Treasury Regulations
Section 1.704-2(b)(3).

 

“Officers” has the meaning set forth in Section 8.05.

 

“Original Agreement” has the meaning set forth in the Recitals.

 

“Over-allotment Exercise Period” has the meaning set forth in Section 3.07(e).

 

“Over-allotment Notice” has the meaning set forth in Section 3.07(e).

 

“Ownership Interest” means a “limited liability company interest” in the Company
as defined by the Georgia Act, including a Member’s right (based on the type and
class of Unit or Units held by such Member), as applicable, (a) to a
Distributive share of Net Income, Net Losses and other items of income, gain,
loss and deduction of the Company; (b) to a Distributive share of the assets of
the Company; (c) to vote on, consent to or otherwise participate in any decision
of the Members as provided in this Agreement; and (d) to any and all other
benefits to which such Member may be entitled as provided in this Agreement or
the Georgia Act.

 

10

--------------------------------------------------------------------------------

 

 

“Partnership Representative” has the meaning set forth in Section 11.02(a).

 

“Percentage Interest” means, with respect to any Member as of any date, the
ratio (expressed as a percentage) of the number of Units held by such Member on
such date to the aggregate Units held by all Members on such date.

 

“Permitted Transfer” means a Transfer of any Units carried out pursuant to
Section 9.02. “Permitted Transferee” means a recipient of a Permitted Transfer.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

“Pre-emptive Member” has the meaning set forth in Section 3.07(a).

 

“Preferred Return” means, with respect to a Member holding Class B Preferred
Units, a return with respect to the balance, from time to time, of such Member’s
Class B Contribution Account of 16.0% per annum accrued daily and, in respect of
any portion of the return not paid or issued when due, compounded quarterly,
from the date each Capital Contribution with respect to such Member’s Class B
Preferred Units is made to the date of payment. The Preferred Return shall be
paid or issued, as applicable, by the Company at the end of each fiscal quarter,
and at its election (notice of which shall be provided to each Member holding
Class B Preferred Units at least 10 Business Days prior to the end of such
fiscal quarter), the Company may pay 6.0% per annum (of the total per annum
rate) in-kind through the issuance of additional Class B Preferred Units. In the
event of, but only during the continuation of, a Material Breach, an Uncured
Financial Covenant Breach, or the failure to pay the Class B Put Purchase Price
as required by Section 9.05, the cash component of the Preferred Return will
increase by 3.0% per annum and will increase by an additional 2.0% per annum on
each annual anniversary thereof until the breach or failure is cured, at which
time the rate for purposes of accrual thereafter will revert to the initial
rate.

 

“Pro Rata Portion” means, with respect to any Pre-emptive Member, on any
issuance date for New Securities, a fraction determined by dividing (i) the
number of Class A Units on a Fully Diluted Basis owned by such Pre-emptive
Member immediately prior to such issuance by (ii) the total number of Class A
Units on a Fully Diluted Basis held by the Members on such date immediately
prior to such issuance.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

 

“Prospective Purchaser” has the meaning set forth in Section 3.07(c).

 

“Put Event” has the meaning set forth in Section 9.05(a).

 

“Put Notice” has the meaning set forth in Section 9.05(a).

 

11

--------------------------------------------------------------------------------

 

 

“Qualified Appraisal Firm” means, unless the Members otherwise agree, an
appraisal or valuation firm, an appraisal or valuation firm selected by the
Managers that (a) has at least one (1) member of the firm who is in compliance
with the American Society of Appraisers certification program, (b) does not have
a material economic relationship with any Member or Affiliate thereof and (c)
has not rendered services to any Member or Affiliate thereof within five (5)
years prior to engagement hereunder.

 

“Qualified Member” has the meaning set forth in Section 11.05.

 

“Regulatory Allocations” has the meaning set forth in Section 6.02(h).

 

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person or such Person’s Affiliates.

 

“Repurchased Units” has the meaning set forth in Section 9.05(a).

 

“Sale of the Company” means any transaction or series of transactions pursuant
to which any Person or group of related Persons in the aggregate acquire(s) (a)
Units of the Company possessing the voting power (other than voting rights
accruing only in the event of a default or breach) to elect Managers which, in
the aggregate, control a majority of the votes of the Managers (whether by
merger, consolidation, reorganization, combination, sale or transfer of the
Company's equity securities, securityholder or voting agreement, proxy, power of
attorney or otherwise), (ii) more than 50% of the total issued and outstanding
Class A Units (together with any other common units of the Company then issued
and outstanding), or (iii) all or substantially all of the Company's assets
determined on a consolidated basis; provided that a public offering shall not
constitute a Sale of the Company.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations thereunder, which shall be in
effect at the time.

 

“Specified Permitted Use of Proceeds” means the payment of unallocated expenses
retained at the Atlanticus Member comprising the following: interest and
principal (other than principal under the Loan and Security Agreement in favor
of Dove Ventures, LLC or any other indebtedness for borrowed money of which
David Hanna or any of his Affiliates (other than the Company or a Subsidiary) or
Family Members is a lender) on the Atlanticus Member’s indebtedness for borrowed
money outstanding on the date hereof and any refinancing thereof, salaries and
liabilities for benefits for any individuals employed at the Atlanticus Member
retained by the Atlanticus Member and not allocated to the Company or other
subsidiaries of the Atlanticus Member, public company costs and other
professional fees, transportation fees, marketing and solicitation costs related
to Curae, and other overhead costs such as occupancy, insurance, and supplies
costs, to the extent due and payable at the time of such applicable
Distribution.

 

“Subsidiary” means, with respect to any Person, any other Person of which a
majority of the outstanding shares or other equity interests having the power to
vote for directors or comparable managers are owned, directly or indirectly, by
the first Person.

 

12

--------------------------------------------------------------------------------

 

 

“Tag-Along Notice” has the meaning set forth in Section 9.04(c).

 

“Tagging Member” has the meaning set forth in Section 9.04(c).

 

“Tagging Units” has the meaning set forth in Section 9.04(c).

 

“Tax Rate” means 25%, subject to adjustment as agreed in good faith by the
Company and the Members holding the Class B Preferred Units in the event of an
increase or decrease in Federal corporate tax rates or a material increase or
decrease in effective state tax rates applicable to holders of the Class A Units
with respect to income or other amounts separately reported with respect to such
Class A Units by the Company.

 

“Tax Sharing Agreements” means that certain (a) Perimeter Funding Corporation
Tax Sharing Agreement, dated as of January 1, 2019, by and among Perimeter
Funding Corporation and the Atlanticus Member and (b) FRC Funding Corporation
Tax Sharing Agreement, dated as of January 1, 2019, by and between FRC Funding
Corporation and the Atlanticus Member.

 

“Tax Sharing Arrangement” means any written or unwritten agreement or
arrangement providing for the allocation or payment of Tax liabilities or for
Tax benefits between or among members of any group of corporations that files,
will file, or has filed Tax Returns on a combined, consolidated or unitary
basis.

 

“Taxing Authority” has the meaning set forth in Section 7.03(b).

 

“TCP Majority Holder(s)” means, as of any time of determination, the holder(s)
as of such time of a majority of all Class B Preferred Units that are held as of
such time by the TCP Members and all Permitted Transferees of the TCP Members
that acquired Units pursuant to Section 9.02(a)(ii).

 

“TCP Member” and “TCP Members” have the meanings set forth in the Recitals.

 

“Third Party Purchaser” means any Person who, immediately prior to the
contemplated transaction, (a) does not directly or indirectly own or have the
right to acquire any outstanding Class A Units (or applicable Unit Equivalents)
and (b) is not a an eligible Transferee pursuant to Section 9.02 of any Person
who directly or indirectly owns or has the right to acquire any Class A Units
(or applicable Unit Equivalents).

 

“Transfer” means to, directly or indirectly, sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, by operation of law or otherwise, or to enter into any contract,
option or other arrangement or understanding with respect to the sale, transfer,
assignment, pledge, encumbrance, hypothecation or similar disposition of, any
Units owned by a Person or any interest (including a beneficial interest) in any
Units or Unit Equivalents owned by a Person. “Transfer” when used as a noun
shall have a correlative meaning. “Transferor” and “Transferee” mean a Person
who makes or receives a Transfer, respectively.

 

13

--------------------------------------------------------------------------------

 

 

“Treasury Regulations” means the final or temporary regulations issued by the
United States Department of the Treasury pursuant to its authority under the
Code, and any successor regulations.

 

“Unit” means a unit representing a fractional part of the Ownership Interests of
the Members and shall include all types and classes of Units; provided, that any
type or class of Unit shall have the privileges, preferences, duties,
liabilities, obligations and rights set forth in this Agreement and the
Ownership Interests represented by such type or class or series of Unit shall be
determined in accordance with such privileges, preferences, duties, liabilities,
obligations and rights.

 

“Uncured Financial Covenant Breach” means the failure by the Company to fulfill
the Financial Covenant for two consecutive fiscal quarters.

 

“Unit Equivalents” means any security or obligation that is by its terms
directly or indirectly convertible into, exchangeable for or exercisable for
Units, and any option, warrant or other right to subscribe for, purchase or
acquire Units.

 

“Unpaid Preferred Return” shall mean, with respect to a Member holding Class B
Preferred Units as of any time, such Member’s Preferred Return as reduced (but
not below zero) by the Distributions made to such Member pursuant to Section
7.02(b) prior to such time.

 

“Withholding Advances” has the meaning set forth in Section 7.03(b).

 

Section 1.02     Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. The definitions given for any defined terms in this
Agreement shall apply equally to both the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. Unless the context otherwise
requires, references herein: (x) to Articles, Sections, and Exhibits mean the
Articles and Sections of, and Exhibits attached to, this Agreement; (y) to an
agreement, instrument or other document means such agreement, instrument or
other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof; and (z) to a statute means such
statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder. This Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted. The Exhibits referred to herein shall be construed
with, and as an integral part of, this Agreement to the same extent as if they
were set forth verbatim herein.

 

14

--------------------------------------------------------------------------------

 

 

Article II
Organization

 

Section 2.01     Formation.

 

(a)     The Company was formed on January 18, 2018, pursuant to the provisions
of the Georgia Act, upon the filing of the Articles of Organization with the
Secretary of State of Georgia.

 

(b)     This Agreement shall constitute the “operating agreement” (as that term
is used in the Georgia Act) of the Company. The rights, powers, duties,
obligations and liabilities of the Members shall be determined pursuant to the
Georgia Act and this Agreement. To the extent that the rights, powers, duties,
obligations and liabilities of any Member are different by reason of any
provision of this Agreement than they would be under the Georgia Act in the
absence of such provision, this Agreement shall, to the extent permitted by the
Georgia Act, control.

 

Section 2.02     Name. The name of the Company is “Access Financial Holdings,
LLC” or such other name or names as the Managers may from time to time
designate; provided, that the name shall always contain the words “Limited
Liability Company” or the abbreviation “L.L.C.” or the designation “LLC.” The
Managers shall give prompt notice to each of the Members of any change to the
name of the Company.

 

Section 2.03     Principal Office. The principal office of the Company is
located at Five Concourse Parkway, Suite 300, Atlanta, Georgia 30328, or such
other place as may from time to time be determined by the Managers. The Managers
shall give prompt notice of any such change to each of the Members.

 

Section 2.04     Registered Office; Registered Agent. The Managers shall cause
the Company to maintain a registered office and registered agent in the manner
provided by the Georgia Act and Applicable Law.

 

Section 2.05     Purpose; Powers.

 

(a)     The purpose of the Company is to engage in any lawful act or activity
for which limited liability companies may be formed under the Georgia Act and to
engage in any and all activities necessary or incidental thereto.

 

(b)     The Company shall have all the powers necessary or convenient to carry
out the purposes for which it is formed, including the powers granted by the
Georgia Act.

 

Section 2.06     Term. The term of the Company commenced on the date the
Articles of Organization were filed with the Secretary of State of Georgia and
shall continue in existence perpetually until the Company is dissolved in
accordance with the provisions of this Agreement or as otherwise required by
Applicable Law.

 

Section 2.07     No State-Law Partnership; Tax Classification. The Members
intend that the Company shall not be a partnership (including, without
limitation, a limited partnership) or joint venture, and that no Member, Manager
or Officer of the Company shall be a partner or joint venturer of any other
Member, Manager or Officer of the Company, for any purposes other than as set
forth in the next sentence of this Section 2.07.  Subject to Section 3.05, the
Company has been, and will continue to be, treated as a disregarded entity for
U.S. federal, state and local income tax purposes, and the Managers shall
undertake all actions necessary or advisable to secure such tax treatment.
During any period in which there is more than one Member holding Class A Units,
the Company shall be treated as a partnership. Each Member shall file all income
tax returns consistent with such treatment.

 

15

--------------------------------------------------------------------------------

 

 

Article III
Units

 

Section 3.01     Units Generally. The Ownership Interests of the Members shall
be represented by issued and outstanding Units, which may be divided into one or
more types, classes or series. Each type, class or series of Units shall have
the privileges, preferences, duties, liabilities, obligations and rights,
including voting rights, if any, set forth in this Agreement with respect to
such type, class or series. The Managers shall maintain a schedule of all
Members, their respective mailing addresses and the amount and series of Units
held by them (the “Members Schedule”), and the Managers shall update the Members
Schedule upon the issuance or Transfer of any Units to any new or existing
Member; provided, however, that the failure of the Managers to update the
Members Schedule or to provide a revised copy of the Members Schedule to the
Members shall not prevent the effectiveness of or otherwise affect the
underlying adjustments that would be reflected in such an update to the Members
Schedule. Notwithstanding anything to the contrary herein, the Managers shall
maintain and update the Members Schedule in such manner as to ensure that the
Class B Preferred Units are in registered form under Treasury Regulation Section
5f.103-1(c). A copy of the Members Schedule as of the execution of this
Agreement is attached hereto as Schedule A.

 

Section 3.02     Authorization and Issuance of Class A Units. Subject to
compliance with Section 3.07 and Section 9.01(b), the Company is hereby
authorized to issue a class of Units designated as Class A Units. As of the date
hereof, 1,000 Class A Units are issued and outstanding to the Members in the
respective amounts set forth on the Members Schedule.

 

Section 3.03     Authorization and Issuance of Class B Preferred Units. Subject
to compliance with Section 8.04 and Section 9.01(b), the Company is hereby
authorized to issue a class of Units designated as Class B Preferred Units. As
of the date hereof, 50,500,000 Class B Preferred Units are issued and
outstanding to the Members in the respective amounts set forth on the Members
Schedule. The Company is authorized to issue up to 101,000,000 Class B Preferred
Units in the aggregate plus such number of Class B Preferred Units as may be
issued as part of the Preferred Return. The Company shall promptly issue any
Class B Preferred Units as part of the Preferred Return (i.e., payment-in-kind
Units) after the end of each fiscal quarter in which such Class B Preferred
Units are issuable as part of the Preferred Return.

 

Section 3.04     Other Issuances. In addition to the Class A Units and Class B
Preferred Units, the Company is hereby authorized, subject to compliance with
Section 3.07, Section 8.04 and Section 9.01(b), to authorize and issue or sell
to any Person any of the following (collectively, “New Interests”): (a) any new
type, class or series of Units not otherwise described in this Agreement, which
Units may be designated as classes or series of the Class A Units or Class B
Preferred Units but having different rights; and (b) Unit Equivalents. The
Managers are hereby authorized, subject to Section 8.04 and Section 14.09, to
amend this Agreement to reflect such issuance and to fix the relative
privileges, preferences, duties, liabilities, obligations and rights of any such
New Interests, including the number of such New Interests to be issued, the
preferences (with respect to Distributions, in liquidation or otherwise) over
any other Units and any contributions required in connection therewith.

 

16

--------------------------------------------------------------------------------

 

 

Section 3.05     Conversion Transaction. In connection with the consummation of
an initial public offering, the Managers, after reasonable consultation with the
Class A Members and the prior consent of the TCP Majority Holder(s), which
consent will not be unreasonably withheld, delayed or conditioned, may (i) amend
this Agreement to provide for (A) a conversion in accordance with applicable law
to a corporation or (B) the formation of a parent holding company that is a
corporation for U.S. federal income tax purposes and whose primary asset would
consist of Units of the Company, which parent holding company would be the
offeror in the initial public offering and control the Company following such
initial public offering, and into which the Class B Members could, and other
Members may, merge in a so-called “up C structure;” (ii) distribute shares of
common stock or other equity securities of the resulting company to the Members;
(iii) form a subsidiary holding company and distribute its shares to the
Members; (iv) move the Company or any successor to another jurisdiction to
facilitate any of the foregoing; and/or (v) take such other steps as are
reasonably necessary to create a suitable vehicle for an offering or sale, in
each such case in accordance with applicable law, on a tax-efficient basis for
Members and the equity owners of Members (as applicable), and in each case for
the express purpose of effecting an initial public offering.

 

Section 3.06     Certification of Units.

 

(a)     The Managers in their sole discretion may, but shall not be required to,
issue certificates to the Members representing the Units held by such Members.

 

(b)     In the event that the Managers shall issue certificates representing
Units in accordance with Section 3.06(a), then in addition to any other legend
required by Applicable Law, all certificates representing issued and outstanding
Units shall bear a legend substantially in the following form:

 

THE UNITS REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE OPERATING AGREEMENT
OF THE COMPANY, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL EXECUTIVE OFFICE OF
THE COMPANY. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THE UNITS REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF SUCH AMENDED AND RESTATED OPERATING AGREEMENT.

 

THE UNITS REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES
LAWS AND MAY NOT BE TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF EXCEPT (A) PURSUANT TO A REGISTRATION STATEMENT EFFECTIVE
UNDER SUCH ACT AND LAWS, OR (B) PURSUANT TO AN EXEMPTION FROM REGISTRATION
THEREUNDER.

 

17

--------------------------------------------------------------------------------

 

 

Section 3.07     Pre-emptive Rights.

 

(a)     Issuance of New Securities. The Company hereby grants to each Member
holding Class A Units (each, a “Pre-emptive Member”) the right to purchase its
Pro Rata Portion of any New Securities that the Company may from time to time
propose to issue or sell to any party following the date hereof.

 

(b)     Definition of New Securities. As used herein, the term “New Securities”
shall mean new issuances of Units and any Unit Equivalents; provided, that the
term “New Securities” shall not include Units or Unit Equivalents issued or sold
by the Company in connection with: (i) a grant to any existing or prospective
Managers, Officers or other Service Providers pursuant to any incentive plan or
similar equity-based plans or other compensation agreement; (ii) the conversion
or exchange of any securities of the Company into Units, or the exercise of any
warrants or other rights to acquire Units; (iii) any acquisition by the Company
of any equity interests, assets, properties or business of any Person; (iv) any
merger, consolidation or other business combination involving the Company; (v)
any transaction or series of related transactions involving a Change of Control;
(vi) any subdivision of Units (by a split of Units or otherwise), payment of
Distributions or any similar recapitalization; (vii) any private placement of
warrants to purchase Ownership Interests to lenders or other institutional
investors (excluding the Members) in any arm’s length transaction in which such
lenders or investors provide debt financing to the Company; (viii) that certain
Class B Preferred Unit Purchase Agreement, dated as of November 14, 2019, by and
between the Company and the “Purchasers” named therein (the “Class B Preferred
Unit Purchase Agreement”); or (ix) a joint venture, strategic alliance or other
commercial relationship with any Person (including Persons that are customers,
suppliers and strategic partners of the Company) relating to the operation of
the Company’s business and not for the primary purpose of raising equity
capital.

 

(c)     Additional Issuance Notices. The Company shall give written notice (an
“Issuance Notice”) of any proposed issuance or sale described in Section 3.07(a)
to the Pre-emptive Members within five (5) Business Days following any meeting
of the Managers at which any such issuance or sale is approved. The Issuance
Notice shall, if applicable, be accompanied by a written offer from any
prospective purchaser seeking to purchase New Securities (a “Prospective
Purchaser”) and shall set forth the material terms and conditions of the
proposed issuance or sale, including:

 

(i)     the number and description of the New Securities proposed to be issued
and the percentage of the Company’s Units then outstanding on a Fully Diluted
Basis (both in the aggregate and with respect to each class or series of Units
proposed to be issued) that such issuance would represent;

 

(ii)     the proposed issuance date, which shall be at least twenty (20)
Business Days from the date of the Issuance Notice;

 

18

--------------------------------------------------------------------------------

 

 

(iii)     the proposed purchase price per unit of the New Securities; and

 

(iv)     if the consideration to be paid by the Prospective Purchaser includes
non-cash consideration, the Managers’ good-faith determination of the fair
market value thereof.

 

The Issuance Notice shall also be accompanied by a current copy of the Members
Schedule indicating the Pre-emptive Members’ holdings of Class A Units in a
manner that enables each Pre-emptive Member to calculate its Pro Rata Portion of
any New Securities.

 

(d)     Exercise of Pre-emptive Rights. Each Pre-emptive Member shall for a
period of ten (10) Business Days following the receipt of an Issuance Notice
(the “Exercise Period”) have the right to elect irrevocably to purchase all or
any portion of its Pro Rata Portion of any New Securities at the purchase price
set forth in the Issuance Notice by delivering a written notice to the Company
(an “Acceptance Notice”) specifying the number of New Securities it desires to
purchase. The delivery of an Acceptance Notice by a Pre-emptive Member shall be
a binding and irrevocable offer by such Member to purchase the New Securities
described therein, provided that such right and obligation of a Pre-emptive
Member is subject to the consummation of the issuance or sale described in the
Issuance Notice in accordance with this Section 3.07. The failure of a
Pre-emptive Member to deliver an Acceptance Notice by the end of the Exercise
Period shall constitute a waiver of its rights under this Section 3.07 with
respect to the purchase of such New Securities, but shall not affect its rights
with respect to any future issuances or sales of New Securities.

 

(e)     Over-allotment. No later than five (5) Business Days following the
expiration of the Exercise Period, the Company shall notify each Pre-emptive
Member in writing of the number of New Securities that each Pre-emptive Member
has agreed to purchase (including, for the avoidance of doubt, where such number
is zero) (the “Over-allotment Notice”). Each Pre-emptive Member exercising its
rights to purchase its Pro Rata Portion of the New Securities in full (an
“Exercising Member”) shall have a right of over-allotment such that if any other
Pre-emptive Member has failed to exercise its right under this Section 3.07 to
purchase its full Pro Rata Portion of the New Securities (each, a
“Non-Exercising Member”), such Exercising Member may purchase its Pro Rata
Portion of such Non-Exercising Member’s allotment by giving written notice to
the Company within five (5) Business Days of receipt of the Over-allotment
Notice (the “Over-allotment Exercise Period”).

 

(f)     Sales to the Prospective Purchaser. Following the expiration of the
Exercise Period and, if applicable, the Over-allotment Exercise Period, the
Company shall be free to complete the proposed issuance or sale of New
Securities described in the Issuance Notice with respect to which Pre-emptive
Members declined to exercise the pre-emptive right set forth in this Section
3.07 on terms no less favorable to the Company than those set forth in the
Issuance Notice (except that the amount of New Securities to be issued or sold
by the Company may be reduced); provided, that: (i) such issuance or sale is
closed within twenty (20) Business Days after the expiration of the Exercise
Period and, if applicable, the Over-allotment Exercise Period (subject to the
extension of such twenty (20) Business Day period for a reasonable time not to
exceed forty (40) Business Days to the extent reasonably necessary to obtain any
third-party approvals); and (ii) for the avoidance of doubt, the price at which
the New Securities are sold to the Prospective Purchaser is at least equal to or
higher than the purchase price described in the Issuance Notice. In the event
the Company has not sold such New Securities within such time period, the
Company shall not thereafter issue or sell any New Securities without first
again offering such securities to the Members in accordance with the procedures
set forth in this Section 3.07.

 

19

--------------------------------------------------------------------------------

 

 

(g)     Closing of the Issuance. The closing of any purchase by any Pre-emptive
Member shall be consummated concurrently with the consummation of the issuance
or sale described in the Issuance Notice. Upon the issuance or sale of any New
Securities in accordance with this Section 3.07, the Company shall deliver the
New Securities free and clear of any liens (other than those arising hereunder
and those attributable to the actions of the purchasers thereof). The Company,
in the discretion of the Managers pursuant to Section 3.06(a), may deliver to
each Exercising Member certificates evidencing the New Securities. Each
Exercising Member shall deliver to the Company the purchase price for the New
Securities purchased by it by certified or bank check or wire transfer of
immediately available funds. Each party to the purchase and sale of New
Securities shall take all such other actions as may be reasonably necessary to
consummate the purchase and sale including, without limitation, entering into
such additional agreements as may be necessary or appropriate.

 

Section 3.08     Income Tax Treatment of Class B Preferred Units and Payments
With Respect Thereto.

 

(a)     Debt Treatment. For federal, state and local income tax purposes, the
Company and all Members intend the Class B Preferred Units to constitute
indebtedness. Accordingly, consistent with Section 2.07, during the period in
which there is only one Member holding Class A Units, the Company shall be
treated as an entity that is disregarded from its sole owner for federal, state
and local income tax purposes.

 

(b)     Registered Form. The Company and Members further agree to treat the
Class B Preferred Units as in registered form under Treasury Regulation Section
5f.103-1(c) (in light of documentation requirements relating to new Members
under Sections 3.01 and 4.01(b)).

 

(c)     Additional Yield Amounts. The Company and all Members acknowledge that
the Company may be required to pay the Members holding Class B Preferred Units
the Additional Yield Amounts pursuant to Section 7.02. The Company believes that
the likelihood of payments of Additional Yield Amounts is remote, as determined
under Treasury Regulation Section 1.1275-4(a)(5). Therefore, the Company and all
Members will treat this contingency in a manner so as not to subject the Class B
Preferred Units to Treasury Regulation Section 1.1275-4 governing certain
contingent payment debt instruments and so as not to otherwise be taken into
account for purposes of determining the yield and maturity of the notes. The
Company and all Members will treat the Class B Preferred Units as not
constituting contingent interest as defined under Section 871(h) of the Code.
Any Additional Yield Amounts in fact paid on the Class B Preferred Units shall
be treated as additional interest for tax purposes, in each case, unless
otherwise required by applicable Law.

 

(d)     No Member shall take any tax filing or reporting that is in any manner
inconsistent with this Section 3.08, unless otherwise required by applicable Law
and with advance written notice to the Company.

 

20

--------------------------------------------------------------------------------

 

 

Article IV
Members

 

Section 4.01     Admission of New Members.

 

(a)     New Members may be admitted from time to time (i) in connection with an
issuance of Units by the Company, subject to compliance with the provisions of
Section 3.07, Section 8.04 and Section 9.01(b), as applicable, and (ii) in
connection with a Transfer of Units, subject to compliance with the provisions
of Article IX, and in either case, following compliance with the provisions of
Section 4.01(b).

 

(b)     In order for any Person not already a Member of the Company to be
admitted as a Member, whether pursuant to an issuance or Transfer of Units, such
Person shall have executed and delivered to the Company a written undertaking
substantially in the form of the Joinder Agreement. Upon the amendment of the
Members Schedule by the Managers and the satisfaction of any other applicable
conditions, including, if a condition, the receipt by the Company of payment for
the issuance of the applicable Units, such Person shall be admitted as a Member
and deemed listed as such on the books and records of the Company and thereupon
shall be issued his, her or its Units. The Managers shall also adjust the
Capital Accounts of the Members as necessary in accordance with Section 5.03.

 

Section 4.02     No Personal Liability. Except as otherwise provided in the
Georgia Act, by Applicable Law, no Member will be obligated personally for any
debt, obligation or liability of the Company or other Members, whether arising
in contract, tort or otherwise, solely by reason of being a Member.

 

Section 4.03     No Withdrawal. A Member shall not cease to be a Member as a
result of the Bankruptcy of such Member or as a result of any other events
specified in Section 14-11-601(5) of the Georgia Act. So long as a Member
continues to hold any Units, such Member shall not have the ability to withdraw
or resign as a Member prior to the dissolution and winding up of the Company and
any such withdrawal or resignation or attempted withdrawal or resignation by a
Member prior to the dissolution or winding up of the Company shall be null and
void. As soon as any Person who is a Member ceases to hold any Units, such
Person shall no longer be a Member.

 

Section 4.04     Death. The death of any Member shall not cause the dissolution
of the Company. In such event the Company and its business shall be continued by
the remaining Member or Members and the Units owned by the deceased Member shall
automatically be Transferred to such deceased Member’s heirs; provided, that
within a reasonable time after such Transfer, the applicable heirs shall sign a
written undertaking substantially in the form of the Joinder Agreement.

 

Section 4.05     Voting. Except as otherwise provided by this Agreement
(including Section 14.09) or as otherwise required by the Georgia Act or
Applicable Law:

 

(a)     each Member shall be entitled to one vote per Class A Unit on all
matters upon which the Members have the right to vote under this Agreement; and

 

21

--------------------------------------------------------------------------------

 

 

(b)     the Class B Preferred Units shall not entitle the holders thereof to
vote on any matters required or permitted to be voted on by the Members other
than as provided in Section 8.04.

 

Section 4.06     Action by Members.

 

(a)     No annual meeting of the Members is required to be held. Unless consent
or approval by all or a specifically named subset of the Members is required
under the terms of this Agreement, the Georgia Act or other Applicable Law, the
consent or approval of a Member or Members holding not less than a majority of
the Class A Units held by all Members shall constitute an act by the Members
hereunder.

 

(b)     Any action that is to be voted on, consented to or approved by Members
may be taken without a meeting, without prior notice and without a vote if
consented to, in writing or by Electronic Transmission, by a Member or Members
holding not less than the number of Units (or any class thereof) necessary to
consent to or approve of such action. A record shall be maintained by the
Managers of each such action taken by written consent of a Member or Members.

 

Section 4.07     Power of Members. The Members shall have the power to exercise
any and all rights or powers granted to Members pursuant to the express terms of
this Agreement and the Georgia Act. Except as otherwise specifically provided by
this Agreement or required by the Georgia Act, no Member, in its capacity as a
Member, shall have the power to act for or on behalf of, or to bind, the
Company.

 

Section 4.08     No Interest in Company Property. No real or personal property
of the Company shall be deemed to be owned by any Member individually, but shall
be owned by, and title shall be vested solely in, the Company. Without limiting
the foregoing, each Member hereby irrevocably waives during the term of the
Company any right that such Member may have to maintain any action for partition
with respect to the property of the Company.

 

Section 4.09     No Dissenters’ Rights. No Member shall have any right to
dissent under Applicable Law.

 

Section 4.10     Derivative Actions. Except as may be required by the Georgia
Act or Applicable Law, derivative actions under Article 8 of the Georgia Act may
be discontinued or settled without the court’s approval upon, and only upon, the
approval of the Managers.

 

Article V
Capital Contributions; Capital Accounts

 

Section 5.01     Initial Capital Contributions. Contemporaneously with the
execution of this Agreement, each Initial Member has made or is deemed to have
made the Capital Contribution(s) giving rise to the initial credit in such
Initial Member’s Capital Account and is deemed to own the number, type, series
and class of Units, in each case, in the amounts set forth opposite such Initial
Member’s name on the Members Schedule as in effect on the date hereof.

 

22

--------------------------------------------------------------------------------

 

 

Section 5.02     Additional Capital Contributions.

 

(a)     Except as otherwise agreed by a Member or in accordance with the Class B
Preferred Unit Purchase Agreement, no Member shall be required to make any
Capital Contributions to the Company.

 

(b)     Except as otherwise agreed by a member, no Member shall be required to
lend any funds to the Company and no Member shall have any personal liability
for the payment or repayment of any Capital Contribution by or to any other
Member.

 

(c)     Notwithstanding the other provisions of this Section 5.02, a Member may,
under the circumstances set forth in Section 14-11-408 of the Georgia Act, be
required to reimburse the Company, for Distributions such Person received
knowing that such Distributions were made in violation of Section 14-11-407 of
the Georgia Act.

 

Section 5.03     Maintenance of Capital Accounts. The Company shall establish
and maintain for each Member a separate capital account (a “Capital Account”) on
its books and records in accordance with this Section 5.03 and Treasury
Regulations Section 1.704-1(b)(2)(iv). Each Capital Account shall be established
and maintained in accordance with the following provisions:

 

(a)     Each Member’s Capital Account shall be increased by the amount of:

 

(i)     such Member’s Capital Contributions, including such Member’s initial
Capital Contribution and any Additional Capital Contributions;

 

(ii)     any Net Income or other item of income or gain allocated to such Member
pursuant to Article VI; and

 

(iii)     any liabilities of the Company that are assumed by such Member or
secured by any property Distributed to such Member.

 

(b)     Each Member’s Capital Account shall be decreased by:

 

(i)     the cash amount or Book Value of any property Distributed to such Member
pursuant to Article VII and Section 12.03(c);

 

(ii)     the amount of any Net Loss or other item of loss or deduction allocated
to such Member pursuant to Article VI; and

 

(iii)     the amount of any liabilities of such Member assumed by the Company or
which are secured by any property contributed by such Member to the Company.

 

(iv)     At the discretion of the Managers, a Member’s Capital Account may, in
the circumstances described in Treasury Regulations Section
1.704-1(b)(2)(iv)(f), be adjusted to reflect revaluations of the Book Value of
Company assets in accordance with such provision of the Treasury Regulations,
provided that, following such a revaluation, the Capital Accounts shall be
adjusted in accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(g).

 

23

--------------------------------------------------------------------------------

 

 

Section 5.04     Succession Upon Transfer. Except as otherwise decided by the
Managers at their discretion, in the event that any Units are Transferred in
accordance with the terms of this Agreement, the Transferee shall succeed to the
Capital Account of the Transferor to the extent it relates to the Transferred
Units and, subject to Section 6.05, shall receive allocations and Distributions
pursuant to Article VI, Article VII and Article XII in respect of such Units.

 

Section 5.05     Negative Capital Accounts. In the event that any Member shall
have a deficit balance in his, her or its Capital Account, such Member shall
have no obligation, during the term of the Company or upon dissolution or
liquidation thereof, to restore such negative balance or make any Capital
Contributions to the Company by reason thereof, except as may be required by
Applicable Law or in respect of any negative balance resulting from a withdrawal
of capital or dissolution in contravention of this Agreement.

 

Section 5.06     No Withdrawal. No Member shall be entitled to withdraw any part
of his, her or its Capital Account or to receive any Distribution from the
Company, except as provided in this Agreement. No Member shall receive any
interest, salary or drawing with respect to his, her or its Capital
Contributions or Capital Account, except as otherwise provided in this
Agreement. The Capital Accounts are maintained for the sole purpose of
allocating items of income, gain, loss and deduction among the Members.

 

Section 5.07     Member Loans.

 

(a)     Member Loans. The Members acknowledge and agree that the Members may,
from time to time, make loans to the Company at such times and in such amounts
as determined by the Managers (each such loan, a “Member Loan”). Subject to
Section 8.04, the terms of Member Loans will be determined in the sole
discretion of the Managers.

 

(b)     Treatment of Loans from Members. Member Loans to the Company shall not
be considered Capital Contributions by such Member and shall not affect the
maintenance of such Member’s Capital Account, other than to the extent provided
in Section 5.03(a)(iii), if applicable.

 

Section 5.08     Modifications. The foregoing provisions and the other
provisions of this Agreement relating to the maintenance of Capital Accounts are
intended to comply with Section 1.704-1(b) of the Treasury Regulations and shall
be interpreted and applied in a manner consistent with such Treasury
Regulations. If the Managers determine that it is prudent to modify the manner
in which the Capital Accounts, or any increases or decreases to the Capital
Accounts, are computed in order to comply with such Treasury Regulations, the
Managers may authorize such modifications, provided that they are not likely to
have a material effect on the amounts distributed to any Member upon the
dissolution of the Company. The Managers also shall (a) make any adjustments
that are necessary or appropriate to maintain equality between the Capital
Accounts of the Members and the amount of capital reflected on the Company’s
balance sheet, as computed for book purposes, in accordance with Section
1.704-1(b)(2)(iv)(q) of the Treasury Regulations and (b) make any appropriate
modifications in the event unanticipated events might otherwise cause this
Agreement not to comply with Section 1.704-1(b) of the Treasury Regulations.

 

24

--------------------------------------------------------------------------------

 

 

Article VI 
Allocations

 

Section 6.01     Allocation of Net Income and Net Loss. For each Fiscal Year (or
portion thereof), except as otherwise provided in this Agreement, Net Income and
Net Loss (and, to the extent necessary, individual items of income, gain, loss
or deduction) of the Company shall be allocated among the Members in a manner
such that, after giving effect to the special allocations set forth in Section
6.02, the Capital Account balance of each Member, immediately after making such
allocations, is, as nearly as possible, equal to (a) the Distributions that
would be made to such Member pursuant to Section 7.02 if the Company were
dissolved, its affairs wound up and its assets sold for cash equal to their Book
Value, all Company liabilities were satisfied (limited with respect to each
Nonrecourse Liability to the Book Value of the assets securing such liability),
and the net assets of the Company were Distributed, in accordance with Section
7.02, to the Members immediately after making such allocations, minus (b) such
Member’s share of Company Minimum Gain and Member Nonrecourse Debt Minimum Gain,
computed immediately prior to the hypothetical sale of assets.

 

Section 6.02     Regulatory and Special Allocations. Notwithstanding the
provisions of Section 6.01, the following special allocations shall be made in
the following order:

 

(a)     Minimum Gain Chargeback. If there is a net decrease in Company Minimum
Gain (determined according to Treasury Regulations Section 1.704-2(d)(1)) during
any Fiscal Year, each Member shall be specially allocated Net Income for such
Fiscal Year (and, if necessary, subsequent Fiscal Years) in an amount equal to
such Member’s share of the net decrease in Company Minimum Gain, determined in
accordance with Treasury Regulations Section 1.704-2(g). The items to be so
allocated shall be determined in accordance with Treasury Regulations
Sections 1.704-2(f)(6) and 1.704-2(j)(2). This Section 6.02(a) is intended to
comply with the “minimum gain chargeback” requirement in Treasury Regulation
Section 1.704-2(f) and shall be interpreted consistently therewith.

 

(b)     Member Minimum Gain Chargeback. Member Nonrecourse Deductions shall be
allocated in the manner required by Treasury Regulations Section 1.704-2(i).
Except as otherwise provided in Treasury Regulations Section 1.704-2(i)(4), if
there is a net decrease in Member Nonrecourse Debt Minimum Gain during any
Fiscal Year, each Member that has a share of such Member Nonrecourse Debt
Minimum Gain shall be specially allocated Net Income for such Fiscal Year (and,
if necessary, subsequent Fiscal Years) in an amount equal to that Member’s share
of the net decrease in Member Nonrecourse Debt Minimum Gain. Items to be
allocated pursuant to this paragraph shall be determined in accordance with
Treasury Regulations Sections 1.704-2(i)(4) and 1.704-2(j)(2). This Section
6.02(b) is intended to comply with the “minimum gain chargeback” requirements in
Treasury Regulations Section 1.704-2(i)(4) and shall be interpreted consistently
therewith.

 

(c)     Qualified Income Offset. In the event any Member unexpectedly receives
any adjustments, allocations or Distributions described in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), Net Income shall be specially
allocated to such Member in an amount and manner sufficient to eliminate the
Adjusted Capital Account Deficit created by such adjustments, allocations or
Distributions as quickly as possible. This Section 6.02(c) is intended to comply
with the qualified income offset requirement in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

 

25

--------------------------------------------------------------------------------

 

 

(d)     Gross Income Allocation. In the event any Member has a deficit Capital
Account at the end of any Fiscal Year that is in excess of the sum of the amount
such Member is obligated to restore pursuant to the penultimate sentences of
Treasury Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), each such Member
shall be specially allocated items of Company income and gain in the amount of
such excess as quickly as possible; provided, that an allocation pursuant to
this Section 6.02(d) shall be made only if and to the extent that such Member
would have a deficit Capital Account in excess of such sum after all other
allocations provided for in this Article VI have been made as if Section 6.02(c)
and this Section 6.02(d) were not in this Agreement.

 

(e)     Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year shall
be specially allocated to the Members in proportion to their respective
Percentage Interests.

 

(f)     Member Nonrecourse Deductions. Any Member Nonrecourse Deductions for any
Fiscal Year shall be specially allocated to the Member who bears the economic
risk of loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Regulations Section
1.704-2(i)(1).

 

(g)     Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Company asset pursuant to Code Section 734(b) or Code Section
743(b) is required, pursuant to Treasury Regulations Sections
1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as the result of a distribution to a Member in
complete liquidation of such Member's interest in the Company, the amount of
such adjustment to Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis), and such gain or loss shall be specially allocated to the
Members in accordance with their interests in the Company in the event Treasury
Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Member to whom
such distribution was made in the event Treasury Regulations Section
1.704-1(b)(2)(iv)(m)(4) applies.

 

(h)     Curative Allocations. The allocations set forth in Sections 6.02(a)-(g)
and Section 6.03 (the “Regulatory Allocations”) are intended to comply with
certain requirements of the Treasury Regulations under Code Section 704.
Notwithstanding any other provisions of this Article VI (other than the
Regulatory Allocations), the Regulatory Allocations shall be taken into account
in allocating Net Income and Net Losses among Members so that, to the extent
possible, the net amount of such allocations of Net Income and Net Losses and
other items and the Regulatory Allocations to each Member shall be equal to the
net amount that would have been allocated to such Member if the Regulatory
Allocations had not occurred.

 

Section 6.03     Net Losses. Net Losses allocated pursuant to Section 6.01
hereof shall not exceed the maximum amount of Net Losses that can be allocated
without causing any Member to have an Adjusted Capital Account Deficit at the
end of any Fiscal Year. In the event some but not all of the Members would have
Adjusted Capital Account Deficits as a consequence of an allocation of Net
Losses pursuant to Section 6.01 hereof, the limitation set forth in this Section
6.03 shall be applied on a Member-by-Member basis and Net Losses not allocable
to any Member as a result of such limitation shall be allocated to the other
Members in proportion to the amounts that can be allocated to each of them
without causing or increasing an Adjusted Capital Account Deficit so as to
allocate the maximum permissible Net Losses to each Member under Treasury
Regulations Section 1.704-1(b)(2)(ii)(d).

 

26

--------------------------------------------------------------------------------

 

 

Section 6.04     Tax Allocations.

 

(a)     Subject to Section 6.04(b) through Section 6.04(e), all income, gains,
losses and deductions of the Company shall be allocated for federal, state and
local income tax purposes among the Members in accordance with the allocation of
such income, gains, losses and deductions among the Members for computing their
Capital Accounts, except that if any such allocation for tax purposes is not
permitted by the Code or other Applicable Law, the Company’s subsequent income,
gains, losses and deductions shall be allocated among the Members for tax
purposes, to the extent permitted by the Code and other Applicable Law, so as to
reflect as nearly as possible the allocation set forth herein in computing their
Capital Accounts.

 

(b)     Items of Company taxable income, gain, loss and deduction with respect
to any property contributed to the capital of the Company shall be allocated
among the Members in accordance with Code Section 704(c), so as to take account
of any variation between the adjusted basis of such property to the Company for
federal income tax purposes and its Book Value.

 

(c)     If the Book Value of any Company asset is adjusted pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(f) as provided in clause (c) of the
definition of Book Value, subsequent allocations of items of taxable income,
gain, loss and deduction with respect to such asset shall take account of any
variation between the adjusted basis of such asset for federal income tax
purposes and its Book Value in the same manner as under Code Section 704(c).

 

(d)     Allocations of tax credit, tax credit recapture and any items related
thereto shall be allocated to the Members according to their interests in such
items as determined by the Managers taking into account the principles of
Treasury Regulations Section 1.704-1(b)(4)(ii).

 

(e)     The Company shall make allocations pursuant to this Section 6.04 in
accordance with the traditional method in accordance with Treasury Regulations
Section 1.704-3(b).

 

(f)     Allocations pursuant to this Section 6.04 are solely for purposes of
federal, state and local taxes and shall not affect, or in any way be taken into
account in computing, any Member’s Capital Account or share of Net Income, Net
Losses, Distributions or other items pursuant to any provisions of this
Agreement.

 

Section 6.05     Other Allocation Rules.

 

(a)     Allocations in Respect of Transferred Units. In the event of a Transfer
of Units during any Fiscal Year made in compliance with the provisions of
Article IX, Net Income, Net Losses and other items of income, gain, loss and
deduction of the Company attributable to such Units for such Fiscal Year shall
be determined using the interim closing of the books method.

 

(b)     Taxable Periods. For purposes of determining the Net Income, Net Losses,
or any other items allocable to any period, Net Income, Net Losses, and any such
other items shall be determined on a daily, monthly, or other basis, as
determined by the Partnership Representative or the Designated Individual using
any permissible method under Code Section 706 and the Regulations thereunder.

 

27

--------------------------------------------------------------------------------

 

 

(c)     Excess Nonrecourse Liabilities. Any "excess nonrecourse liability" of
the Company, within the meaning of Regulations Section 1.752-3(a)(3), shall be
allocated first among the Members in proportion to and to the extent of the
amount of built-in gain that is allocable to each Member on Code Section 704(c)
property or property for which reverse Code Section 704(c) allocations are
applicable where such property is subject to the nonrecourse liability to the
extent that such built-in gain exceeds the gain described in Regulations Section
1.752-3(a)(2) with respect to such property. The amount of any excess
nonrecourse liabilities not allocated pursuant to the preceding sentence shall
be allocated in accordance with the Members' interests in Company profits.
Solely for purposes of this Section 6.05(c), the Members' interests in Company
profits are in proportion to their Percentage Interests.

 

Article VII
Distributions

 

Section 7.01     General.

 

(a)     Subject to Section 7.02, the Managers shall have sole discretion
regarding the amounts and timing of Distributions to Members (including
Distributions paid to Members in connection with Members’ annual allocable share
of tax liabilities), including to decide to forego payment of Distributions in
order to provide for the retention and establishment of reserves of, or payment
to third parties of, such funds as it deems necessary with respect to the
reasonable business needs of the Company (which needs may include the payment or
the making of provision for the payment when due of the Company’s obligations,
including, but not limited to, present and anticipated debts and obligations,
capital needs and expenses, the payment of any management or administrative fees
and expenses, and reasonable reserves for contingencies).

 

(b)     Notwithstanding any provision to the contrary contained in this
Agreement, the Company shall not make any Distribution to Members if such
Distribution would violate Section 14-11-407 of the Georgia Act or other
Applicable Law.

 

Section 7.02     Priority of Distributions. Subject to Section 12.03(c), if
applicable, all Distributions determined to be made by the Managers pursuant to
Section 7.01 shall be made in the following manner:

 

(a)     first, to the Members holding Class A Units in proportion to the product
of (y) each such Member’s allocable share of taxable income of the Company and
its Subsidiaries (assuming that none of the Company or its Subsidiaries is a
disregarded entity) for a fiscal year of the Company, or such other relevant
period, multiplied by (z) the Tax Rate; provided, however, that no Distribution
shall be made in respect of any Taxes paid under either of the Tax Sharing
Agreements;

 

(b)     second, to the Members holding Class B Preferred Units pro rata in
proportion to each such Member’s Unpaid Preferred Return, until such Member’s
Unpaid Preferred Return has been reduced to zero;

 

28

--------------------------------------------------------------------------------

 

 

(c)     third, up to $[*****] with respect to a Fiscal Year of the Company
solely for a Specified Permitted Use of Proceeds for such Fiscal Year, to the
Atlanticus Member;

 

(d)     fourth, to the Members holding Class B Preferred Units issued as part of
the Preferred Return (i.e., payment-in-kind Units), if any, to the extent of,
and in proportion to, the positive balances in their respective Class B
Contribution Accounts with respect to such Class B Preferred Units so issued;

 

(e)     fifth, if any Class B Preferred Units are outstanding, provided that the
Financial Distribution Test is satisfied, to the Members holding Class A Units
in accordance with their then respective Class A Percentage Interests, up to, in
the aggregate, 50% of the Managed Earnings of the Company for all distributions
pursuant to this Section 7.02(e);

 

(f)     sixth, if any Class B Preferred Units are outstanding, provided that the
Financial Distribution Test is satisfied, at the election of the Atlanticus
Member, (i) to the Members holding the Class B Preferred Units, the Additional
Yield Amount, and then (ii) to the Atlanticus Member, up to $[*****] with
respect to a Fiscal Year of the Company for all distributions pursuant to this
Section 7.02(f) solely for a Specified Permitted use of Proceeds for such Fiscal
Year; and

 

(g)     seventh, if there are no Class B Units outstanding, to the Members
holding Class A Units in accordance with their then respective Class A
Percentage Interests.

 

For the avoidance of doubt, once the Members holding Class B Preferred Units
issued as part of the Preferred Return (i.e., payment-in-kind Units) have
received distributions pursuant to Section 7.02(d) sufficient to reduce their
Class B Contribution Accounts to zero, such Preferred Class B Units shall be
deemed to have been redeemed in full by the Company without any action on their
part and they shall not be entitled to any further distributions or payments
from the Company with respect to such Class B Preferred Units.

 

Section 7.03     Tax Withholding; Withholding Advances.

 

(a)     Tax Withholding. If requested by the Managers, each Member shall, if
able to do so, deliver to the Managers:

 

(i)     an affidavit in form satisfactory to the Manager that the applicable
Member (or its members, as the case may be) is not subject to withholding under
the provisions of any federal, state, local, foreign or other Applicable Law;

 

(ii)     any certificate that the Managers may reasonably request with respect
to any such laws; and/or

 

(iii)     any other form or instrument reasonably requested by the Managers
relating to any Member’s status under such laws.

 

29

--------------------------------------------------------------------------------

 

 

If a Member fails or is unable to deliver to the Managers the affidavit
described in Section 7.03(a)(i), the Managers may withhold amounts from such
Member in accordance with Section 7.03(b).

 

(b)     Withholding Advances. The Company is hereby authorized at all times to
make payments (“Withholding Advances”) with respect to each Member in amounts
required to discharge any obligation of the Company (as determined by the
Partnership Representative or the Designated Individual based on the advice of
legal or tax counsel to the Company) to withhold or make payments to any
federal, state, local or foreign taxing authority (a “Taxing Authority”) with
respect to any Distribution or allocation by the Company of income or gain to
such Member (including payments made pursuant to Code Section 6225 and allocable
to a Member as determined by the Partnership Representative or the Designated
Individual in its sole discretion) and to withhold the same from Distributions
to such Member. Any funds withheld from a Distribution by reason of this Section
7.03(b) shall nonetheless be deemed Distributed to the Member in question for
all purposes under this Agreement and, at the option of the Managers, shall be
charged against the Member’s Capital Account.

 

(c)     Repayment of Withholding Advances. Any Withholding Advance made by the
Company to a Taxing Authority on behalf of a Member and not simultaneously
withheld from a Distribution to that Member shall:

 

(i)     be promptly repaid to the Company by the Member on whose behalf the
Withholding Advance was made (which repayment by the Member shall not constitute
a Capital Contribution, but shall credit the Member’s Capital Account if the
Managers shall have initially charged the amount of the Withholding Advance to
the Capital Account); or

 

(ii)     with the consent of the Managers, be repaid by reducing the amount of
the next succeeding Distribution or Distributions to be made to such Member
(which reduction amount shall be deemed to have been Distributed to the Member,
but which shall not further reduce the Member’s Capital Account if the Managers
shall have initially charged the amount of the Withholding Advance to the
Capital Account).

 

(d)     Indemnification. Each Member hereby agrees to indemnify and hold
harmless the Company and the other Members from and against any liability with
respect to taxes, interest or penalties which may be asserted by reason of the
Company’s failure to deduct and withhold tax on amounts Distributable or
allocable to such Member. The provisions of this Section 7.03(d) and the
obligations of a Member pursuant to Section 7.03(c) shall survive the
termination, dissolution, liquidation and winding up of the Company and the
withdrawal of such Member from the Company or Transfer of its Units. The Company
may pursue and enforce all rights and remedies it may have against each Member
under this Section 7.03, including bringing a lawsuit to collect repayment with
interest of any Withholding Advances.

 

(e)     Overwithholding. Neither the Company nor the Managers shall be liable
for any excess taxes withheld in respect of any Distribution or allocation of
income or gain to a Member. In the event of an overwithholding, a Member’s sole
recourse shall be to apply for a refund from the appropriate Taxing Authority.

 

30

--------------------------------------------------------------------------------

 

 

(f)     AHYDO. Notwithstanding any other provision of this Agreement, on any
Preferred Return payment date on or before the last day of each accrual period
that ends after the date that is five years after the date of issue of Class B
Preferred Units, the Company shall pay a minimum amount of accrued and unpaid
interest on the Class B Preferred Units (i.e., a portion of the 6% per annum
interest paid-in-kind) in cash as shall be necessary to ensure that the Class B
Preferred Units shall not be considered “applicable high yield discount
obligations” (“AHYDOs”) within the meaning of Section 163(i) of the Code, or any
successor provision. If definitive guidance is published by the Internal Revenue
Service clarifying the application of the AHYDO rules in such a way that would
require lesser payments than those described in the preceding paragraph, the
amounts of the required payments shall be reduced or eliminated to the greatest
extent that would permit the Class B Preferred Units to be exempt from treatment
as AHYDOs under such guidance.

 

Section 7.04     Distributions in Kind.

 

(a)     The Managers are hereby authorized, in their sole discretion, to make
Distributions to the Members holding Class A Units in the form of securities or
other property held by the Company. In any non-cash Distribution, the securities
or property so Distributed will be Distributed among the Members in the same
proportion and priority as cash equal to the fair market value of such
securities or property as would be Distributed among the Members pursuant to
Section 7.02 as applicable.

 

(b)     Any Distribution of securities shall be subject to such conditions and
restrictions as the Managers determine are required or advisable to ensure
compliance with Applicable Law. In furtherance of the foregoing, the Managers
may require that the Members execute and deliver such documents as the Managers
may deem necessary or appropriate to ensure compliance with all federal and
state securities laws that apply to such Distribution and any further Transfer
of the Distributed securities and may appropriately legend the certificates that
represent such securities to reflect any restriction on Transfer with respect to
such laws.

 

Article VIII
Management

 

Section 8.01     Managers. The Company is managed by managers within the meaning
of Section 14-11-101 of the Georgia Act.

 

Section 8.02     Management. The Members hereby designate Bettie Lass, Mitch
Saunders, and Brian Stone to be the “Managers” of the Company. Subject to
Section 8.04, the Managers, acting by majority vote, have full and exclusive
control over the business and affairs of the Company and full and exclusive
power and authority to make all decisions affecting the business and affairs of
the Company, including, without limitation, all decisions otherwise requiring
Member approval under the Georgia Act. The Managers are authorized to negotiate,
execute and deliver all documents, instruments, leases, certificates and
agreements on behalf of the Company as it determines to be necessary or
appropriate for, or incidental to, the business of the Company. Managers may be
removed and replaced by the Class A Members owning at least fifty-one percent
(51%) of the Class A Units.

 

31

--------------------------------------------------------------------------------

 

 

Section 8.03     Meetings; Manner of Acting.

 

(a)     The Managers shall meet at such time and at such place as the Managers
may designate. Meetings of the Managers may be held either in person or by means
of telephone or video conference or other communications device that permits all
Managers participating in the meeting to hear each other, at the offices of the
Company or such other place (either within or outside the State of Georgia) as
may be determined from time to time by the Managers. Written notice of each
meeting of the Managers shall be given to each Manager at least 24 hours prior
to each such meeting.

 

(b)     Attendance and Waiver of Notice. Attendance of a Manager at any meeting
shall constitute a waiver of notice of such meeting, except where a Manager
attends a meeting for the express purpose of objecting to the transaction of any
business on the ground that the meeting is not lawfully called or convened.
Neither the business to be transacted at, nor the purpose of, any regular or
special meeting of the Board need be specified in the notice or waiver of notice
of such meeting.

 

(c)     Participation. Any Manager may participate in a meeting of the Board by
means of telephone or video conference or other communications device that
permits all Managers participating in the meeting to hear each other, and
participation in a meeting by such means shall constitute presence in person at
such meeting. A Manager may vote or be present at a meeting either in person or
by proxy, and such proxy may be granted in writing, by means of Electronic
Transmission or as otherwise permitted by Applicable Law.

 

(d)     Binding Act. Each Manager shall have one vote on all matters submitted
to the Managers. With respect to any matter before the Managers, the unanimous
act of the Managers constituting shall be the act of the Managers.

 

(e)     Actions by Written Consent. Notwithstanding anything herein to the
contrary, any action of the Managers may be taken without a meeting if a written
consent constituting all of the Managers shall approve such action. Such consent
shall have the same force and effect as a vote at a duly called meeting of the
Managers and may be stated as such in any document or instrument filed with the
Georgia Department of State, Division of Corporations.

 

Section 8.04     Certain Limitations. Notwithstanding Section 8.02 and any other
delegation to Managers as set forth in this Agreement, so long as there are
Class B Preferred Units outstanding, the Company will not directly or indirectly
take, or cause or permit any of its Subsidiaries to take, or agree to take, any
of the following actions without the approval of the TCP Majority Holder(s):

 

(a)     redeem, repurchase or otherwise acquire all or any part of any equity
securities of the Company other than (i) redemptions of Class B Preferred Units
in accordance with the terms of this Agreement, (ii) if such Member is an
individual, in connection with the termination of one or more Member’s
employment with the Company or an Affiliate, or (iii) equity securities of
Subsidiaries that are owned by the Company or another Subsidiary of the Company;

 

32

--------------------------------------------------------------------------------

 

 

(b)     issue any (i) Units or Unit Equivalents if the holders of such Units or
Unit Equivalents would have rights to receive distributions, rights upon a
liquidity event, or rights upon an initial public offering that are equal to or
better than those provided to the holders of the Class B Preferred Units or (ii)
Class B Preferred Units other than in accordance with the Class B Preferred Unit
Purchase Agreement or in connection with the payment of the Preferred Return in
accordance with this Agreement;

 

(c)     amend the number of Class B Preferred Units authorized under this
Agreement;

 

(d)     form or invest in non-wholly-owned direct or indirect subsidiaries of
the Company, other than as the Managers reasonably conclude are appropriate in
connection with the provision of Approved Financial Services, provided, however,
that any actions that are prohibited by Section 8.04(h) or any formation of or
investment in any other Person owned by, directly or indirectly, or affiliated
with, any Affiliate, officer, director or unit holder (or Affiliate or Family
Member of such officer, director or unit holder or any Affiliate of any such
Family Member) of the Company or any of its Subsidiaries shall require the
consent of the TCP Majority Holder(s);

 

(e)     incur any Indebtedness other than Indebtedness for the purpose of
funding receivables;

 

(f)     amend or restate (i) this Agreement or the Articles of Organization of
the Company in a manner that adversely affects the powers, preferences or rights
set forth in this Agreement of the holders of the Class B Preferred Units or any
of (ii) (A) the definitions of “Approved Consumer Financial Services,” “Capital
Contribution,” “Change of Control,” “Distribution,” “Financial Distribution
Test,” “Indebtedness,” “Independent Manager,” “Material Adverse Effect,”
“Material Breach,” “Minimum Return,” “Preferred Return,” “Sale of the Company”
in this Agreement and “Specified Permitted Use of Proceeds” or (B) Sections
2.07, 3.03, 3.08, 7.02, 8.04, 9.02(a)(ii), 9.05, 9.06, 10.1(b)(viii), 10.02,
11.04, 11.05, 12.03(c) or 13.04.

 

(g)     issue options or convertible securities that are exercisable for or
convertible into Units that the Company could not issue without the approval of
the holders of the Class B Preferred Units;

 

(h)     enter into or materially amend any transactions or agreements between
the Company or any of its Subsidiaries, on the one hand, and any Affiliate
(other than the Company or any of its Subsidiaries), officer, director or unit
holder (or Affiliate or Family Member of such officer, director or unit holder
or any Affiliate of any such Family Member) of the Company or any of its
Subsidiaries, on the other hand, other than ordinary course of business
commercial transactions or agreements on arms’-length terms approved by either
(i) a majority of the Independent Managers or (ii) if there is no Independent
Manager, then the TCP Majority Holder(s), provided, for the avoidance of doubt,
that a guaranty (including extensions or amendments thereto) by the parent or
another Affiliate of the Company of any obligations of the Company or a
Subsidiary shall not require approval hereunder;

 

33

--------------------------------------------------------------------------------

 

 

(i)     amend or modify either of the Tax Sharing Agreements in any manner that
would increase the payments thereunder by the Company, or enter into any new Tax
Sharing Arrangements other than Tax Sharing Agreements with newly-established
blocker or similar entities with terms generally consistent with the existing
Tax Sharing Agreements;

 

(j)     make any Distributions other than those delineated in Section 7.02;

 

(k)     enter into any new lines of business other than Approved Consumer
Financial Services;

 

(l)     except as permitted by Section 3.05, move or enter into any transaction
to incorporate or organize the Company or any successor thereto in another
jurisdiction if such action would have a materially adverse tax impact on the
holders of the Class B Preferred Units; or

 

(m)     make a voluntary bankruptcy filing, liquidation, receivership or
assignment for the benefit of creditors or permit any event of dissolution
contemplated by Section 12.01 that does not provide for the redemption in full
of all outstanding Class B Preferred Units.

 

Section 8.05     Officers. The Managers may appoint individuals as officers of
the Company (the “Officers”) as they deem necessary or desirable to carry on the
business of the Company, and the Managers may delegate to such Officers such
power and authority as the Managers deems advisable. Unless the Managers decide
otherwise, if the title is one commonly used for officers of a business
corporation formed under the Georgia General Corporation Law, the assignment of
such title shall constitute the delegation to such Officer of the authority and
duties that are normally associated with that office, subject to any specific
delegation of authority and duties made to such Officer by the Managers. Any
individual may hold two or more offices of the Company. Each Officer shall hold
office until his or her successor is designated by the Managers or until his or
her earlier death, resignation or removal. Any Officer may resign at any time
upon written notice to the Managers. Any Officer may be removed by the Managers,
with or without cause, at any time. A vacancy in any office occurring because of
death, resignation, removal or otherwise may, but need not, be filled by the
Managers. The current officers of the Company shall be those individuals set
forth on Schedule B attached hereto.

 

Section 8.06     No Personal Liability. Except as otherwise provided in the
Georgia Act, by Applicable Law or expressly in this Agreement, no Manager will
be obligated personally for any debt, obligation or liability of the Company,
whether arising in contract, tort or otherwise, solely by reason of being a
Manager.

 

Article IX
Transfer

 

Section 9.01     General Restrictions on Transfer.

 

(a)     No Member (or any Permitted Transferee of a Member) shall Transfer any
Units or Unit Equivalents without the prior written consent of the Managers
except as permitted pursuant to Section 9.02 or in accordance with the
procedures described in Section 9.03 or Section 9.04. Such written consent may
specify the rights and obligations the Transferee shall have, including whether
the Transferee is to be admitted as a Member. No Transfer of Units or Unit
Equivalents to a Person not already a Member of the Company shall be deemed
completed until the requirements of Section 4.01(b) have been satisfied.

 

34

--------------------------------------------------------------------------------

 

 

(b)     Notwithstanding any other provision of this Agreement (including Section
9.02), no Member (or any Permitted Transferee of a Member) shall, directly or
indirectly, Transfer any of its Units or Unit Equivalents, and the Company
agrees that it shall not issue any Units or Unit Equivalents:

 

(i)     except as permitted under the Securities Act and other applicable
federal or state securities or blue sky laws, and then, with respect to a
Transfer of Units or Unit Equivalents, if requested by the Company, only upon
delivery to the Company of an opinion of counsel in form and substance
satisfactory to the Company to the effect that such Transfer may be effected
without registration under the Securities Act;

 

(ii)     if such Transfer or issuance would cause the Company to be considered a
“publicly traded partnership” under Section 7704(b) of the Code within the
meaning of Treasury Regulations Section 1.7704-1(h)(1)(ii), including the
look-through rule in Treasury Regulations Section 1.7704-1(h)(3);

 

(iii)     if such Transfer or issuance would affect the Company’s existence or
qualification as a limited liability company under the Georgia Act;

 

(iv)     if such Transfer or issuance would cause the Company to lose its status
as a disregarded entity (or, for any period in which there is more than one
Member holding Class A Units, a partnership) for federal income tax purposes;

 

(v)     if such Transfer or issuance would cause the Company to be required to
register as an investment company under the Investment Company Act of 1940, as
amended;

 

(vi)     if such Transfer or issuance would cause the assets of the Company to
be deemed “Plan Assets” as defined under the Employee Retirement Income Security
Act of 1974 or its accompanying regulations or result in any “prohibited
transaction” thereunder involving the Company; or

 

(vii)     until the transferee provides the Company with any know-your-customer
or other information as may reasonably be requested by the Company.

 

In any event, the Managers may refuse the Transfer to any Person if such
Transfer would have a material adverse effect on the Company as a result of any
regulatory or other restrictions imposed by any Governmental Authority.

 

(c)     Any Transfer or attempted Transfer of any Units or Unit Equivalents in
violation of this Agreement shall be null and void, and no such Transfer shall
be recorded on the Company’s books and the purported Transferee in any such
Transfer shall not be treated (and the purported Transferor shall continue be
treated) as the owner of such Units or Unit Equivalents for any purposes of this
Agreement.

 

35

--------------------------------------------------------------------------------

 

 

(d)     For the avoidance of doubt, any Transfer of Units or Unit Equivalents
permitted by Section 9.02 or made in accordance with the procedures described in
Section 9.03 or Section 9.04, as applicable, and purporting to be a sale,
transfer, assignment or other disposal of the entire Ownership Interest
represented by such Units or Unit Equivalents, inclusive of all the rights and
benefits applicable to such Ownership Interest as described in the definition of
the term “Ownership Interest,” shall be deemed a sale, transfer, assignment or
other disposal of such Ownership Interest in its entirety as intended by the
parties to such Transfer, and shall not be deemed a sale, transfer, assignment
or other disposal of any less than all of the rights and benefits described in
the definition of the term “Ownership Interest,” unless otherwise explicitly
agreed to by the parties to such Transfer.

 

Section 9.02     Permitted Transfers. The provisions of Section 9.01(a) and
Section 9.03 (with respect to the Dragging Member only) shall not apply to any
of the following Transfers by any Member of any of its Units or Unit
Equivalents:

 

(a)     with respect to (i) any Member, to (1) such Member’s spouse, parents,
siblings, descendants (including adoptive relationships and stepchildren) and
the spouses of each such natural persons (collectively, “Family Members”), (2) a
trust under which the distribution of Units may be made only to such Member
and/or any Family Member of such Member, (3) a charitable remainder trust, the
income from which will be paid to such Member during his or her life, (4) a
corporation, partnership or limited liability company, the stockholders,
partners or members of which are only such Member and/or Family Members of such
Member or (5) by will or by the laws of intestate succession, to such Member’s
executors, administrators, testamentary trustees, legatees or beneficiaries and
(ii) any holder of Class B Preferred Units, to any Affiliate of such holder;
provided, that any Member who Transfers Units shall remain bound by the
provisions of Section 10.01;

 

(b)     with respect to any Member that is an investment fund, to such fund’s
members or partners;

 

(c)     with respect to any Member, to the Company. For the avoidance of doubt,
this Section 9.02(c) does not entitle a Member to Transfer such Member’s Units
or Unit Equivalents to the Company. Any such Transfer to the Company under this
Section 9.02(c) shall only occur if approved by the Company and if permitted
pursuant to Section 8.04, in which event the Company shall redeem such Member’s
Units or Unit Equivalents at Fair Market Value, as determined by the Qualified
Appraisal Firm. The transferring Member, by execution hereof, acknowledges and
agrees that the Fair Market Value paid for its Units or Unit Equivalents
pursuant to a Transfer under this Section 9.02(c) shall be the total
consideration due to it for the Transferred Units or Unit Equivalents, and such
transferring Member shall have no other rights or claims whatsoever with respect
to such Transferred Units or Unit Equivalents.

 

Section 9.03     Drag-along Rights.

 

(a)     Participation. If one or more Members (together with their respective
Permitted Transferees) holding at least fifty percent (50%) of all the Class A
Units (such Member or Members, the “Dragging Member”), propose to consummate, in
one transaction or a series of related transactions, a Change of Control (a
“Drag-along Sale”), the Dragging Member shall have the right, after delivering
the Drag-along Notice in accordance with Section 9.03(c) and subject to
compliance with Section 9.03(d), to require that each other Member holding
Class A Units (each, a “Drag-along Member”) participate in such sale (including,
if necessary, by converting their Unit Equivalents into the Class A Units to be
sold in the Drag-along Sale) in the manner set forth in Section 9.03(b).

 

36

--------------------------------------------------------------------------------

 

 

(b)     Sale of Units. Subject to compliance with Section 9.03(d):

 

(i)     If the Drag-along Sale is structured as a sale resulting in a majority
of the Class A Units of the Company on a Fully Diluted Basis being held by a
Third Party Purchaser, then each Drag-along Member shall sell, the number of
Class A Units and/or Unit Equivalents of Class A Units equal to the product
obtained by multiplying (i) the number of applicable Class A Units on a Fully
Diluted Basis held by such Drag-along Member by (ii) a fraction (x) the
numerator of which is equal to the number of applicable Class A Units on a Fully
Diluted Basis that the Dragging Member proposes to sell in the Drag-along Sale
and (y) the denominator of which is equal to the number of applicable Class A
Units on a Fully Diluted Basis held by the Dragging Member at such time; and

 

(ii)     If the Drag-along Sale is structured as a sale of all or substantially
all of the assets of the Company or as a merger, consolidation,
recapitalization, or reorganization of the Company or other transaction
requiring the consent or approval of the Members, then notwithstanding anything
to the contrary in this Agreement (including Section 4.05), each Drag-along
Member entitled to vote shall vote in favor of the transaction and otherwise
consent to and raise no objection to such transaction, including without
limitation the valuation of the Units or the consideration to be paid for such
Member’s Units.

 

(iii)     The Distribution of the aggregate consideration of any Drag-along Sale
shall be made in accordance with Section 12.03(c).

 

(c)     Drag-Along Notice. The Dragging Member shall exercise its rights
pursuant to this Section 9.03 by delivering a written notice (the “Drag-along
Notice”) to the Company and each Drag-along Member no later than ten (10)
Business Days prior to the closing date of such Drag-along Sale. The Drag-along
Notice shall make reference to the Dragging Member’s rights and obligations
hereunder and shall describe in reasonable detail:

 

(i)     The name of the person or entity to whom such Units are proposed to be
sold;

 

(ii)     The proposed date, time and location of the closing of the sale;

 

(iii)     The number of each class or series of Units to be sold by the Dragging
Member, the proposed amount of consideration for the Drag-along Sale and the
other material terms and conditions of the Drag-along Sale, including a
description of any non-cash consideration in sufficient detail to permit the
valuation thereof and including, if available, the purchase price per Unit of
each applicable class or series; and

 

(iv)     A copy of any form of agreement proposed to be executed in connection
therewith.

 

37

--------------------------------------------------------------------------------

 

 

(d)     Conditions of Sale. The obligations of the Drag-along Members in respect
of a Drag-along Sale under this Section 9.03 are subject to the satisfaction of
the following conditions:

 

(i)     The consideration to be received by each Drag-along Member shall be the
same form and amount of consideration to be received by the Dragging Member per
Class A Unit of each applicable class or series (the Distribution of which shall
be made in accordance with Section 9.03(b)) and the terms and conditions of such
sale shall, except as otherwise provided in Section 9.03(d)(iii), be the same as
those upon which the Dragging Member sells its Class A Units;

 

(ii)     If the Dragging Member or any Drag-along Member is given an option as
to the form and amount of consideration to be received, the same option shall be
given to all Drag-along Members; and

 

(iii)     Each Drag-along Member shall execute the applicable purchase
agreement, if applicable, and make or provide the same representations,
warranties, covenants, indemnities and agreements as the Dragging Member makes
or provides in connection with the Drag-along Sale; provided, that each
Drag-along Member shall only be obligated to make individual representations and
warranties with respect to its title to and ownership of the applicable Units,
authorization, execution and delivery of relevant documents, enforceability of
such documents against the Drag-along Member, and other matters relating to such
Drag-along Member, but not with respect to any of the foregoing with respect to
any other Members or their Units; provided, further, that all representations,
warranties, covenants and indemnities shall be made by the Dragging Member and
each Drag-along Member severally and not jointly and any indemnification
obligation shall be pro rata based on the consideration received by the Dragging
Member and each Drag-along Member, in each case in an amount not to exceed the
aggregate proceeds received by the Dragging Member and each such Drag-along
Member in connection with the Drag-along Sale.

 

(e)     Cooperation. Each Drag-along Member shall take all actions as may be
reasonably necessary to consummate the Drag-along Sale, including, without
limitation, entering into agreements and delivering certificates and
instruments, in each case, consistent with the agreements being entered into and
the certificates being delivered by the Dragging Member, but subject to Section
9.03(d)(iii).

 

(f)     Expenses. The fees and expenses of the Dragging Member incurred in
connection with a Drag-along Sale and for the benefit of all Drag-along Members
(it being understood that costs incurred by or on behalf of a Dragging Member
for its sole benefit will not be considered to be for the benefit of all
Drag-along Members), to the extent not paid or reimbursed by the Company or the
Third Party Purchaser, shall be shared by the Dragging Member and all the
Drag-along Members on a pro rata basis, based on the consideration received by
each such Member; provided, that no Drag-along Member shall be obligated to make
any out-of-pocket expenditure prior to the consummation of the Drag-along Sale.

 

38

--------------------------------------------------------------------------------

 

 

Section 9.04     Tag-along Rights.

 

(a)     Participation. If one or more Members (together with their respective
Permitted Transferees) holding at least fifty percent (50%) of all the Class A
Units (for purposes of this Section 9.04, the “Co-Sale Offerees”) receives and
accepts an offer to Transfer any Units then-held by such Co-Sale Offerees to any
unrelated third party (the “Co-Sale Offeror”), the parties hereto shall comply
with the procedures set forth in this Section 9.04. The terms of this Section
9.04 shall not apply to the extent that the Transfer is a Permitted Transfer in
compliance with Section 9.02 or any Transfer pursuant to Section 9.03.

 

(b)     Co-Sale Notice. The Co-Sale Offerees shall, at least twenty (20) days
before the closing of a proposed Transfer to a Co-Sale Offeror, deliver a notice
(the “Co-Sale Notice”) to each other holder of Units that sets forth (i) the
name of the Co-Sale Offeror, (ii) the estimated date, time and location of the
closing of the Transfer, (iii) the class and number of Units that the Co-Sale
Offeror is proposing to purchase, (iv) the estimated per Unit purchase price
payable in respect of such Units, and (v) that the Co-Sale Offeror has been
informed of the tag-along rights provided for in this Section 9.04 and has
agreed to purchase Units from the Co-Sale Offerees in accordance with the terms
hereof.

 

(c)     Exercise of Co-Sale Right. Within ten (10) days after delivery of the
Co-Sale Notice, each holder of Units other than the Co-Sale Offerees (a “Tagging
Member”), respectively, may elect to participate in the proposed Transfer by
delivering to the Co-Sale Offerees a written notice (the “Tag-Along Notice”)
specifying the number of Units (the “Tagging Units”) with respect to which the
Tagging Member elects to exercise its rights under this Section 9.04. If one or
more Tagging Members exercise its rights to participate in a Transfer to a
Co-Sale Offeror pursuant to this Section 9.04 and gives timely notice of such
election, then the Co-Sale Offerees shall not Transfer any Units to the Co-Sale
Offeror unless (i) the Co-Sale Offeror agrees to purchase that number of Tagging
Units each Tagging Member proposes to Transfer in its respective Tag-Along
Notice, at the same time and on the same terms and conditions as the purchase of
the Class A Units being purchased from the Co-Sale Offerees or, (ii) if the
Co-Sale Offeror does not agree to purchase all of the Tagging Units, each
Tagging Member is permitted to Transfer, simultaneously with the purchase of the
Class A Units from the Co-Sale Offerees, a number of Units equal to its
respective Co-Sale Pro Rata Portion, in each case on the terms and conditions
set forth in this Section 9.04; provided, that in the event the Tagging Members
Transfer their Co-Sale Pro Rata Portion pursuant to subsection (ii) above, the
number of Units that the Co-Sale Offerees may Transfer pursuant to the terms of
this Section 9.04 shall be reduced by the number of Tagging Units to be sold by
the Tagging Members.

 

(d)     Waiver. Each Tagging Member who does not deliver a Tag-Along Notice in
compliance with Section 9.04(c) shall be deemed to have waived all of such
Tagging Member’s rights to participate in the a Transfer under this Section 9.04
with respect to the Units owned by such Tagging Member, and the Co-Sale Offeree
shall (subject to the rights of any other participating Tagging Member)
thereafter be free to sell to the Co-Sale Offeror the Units identified in the
Co-Sale Notice and any Tag-Along Notices at a price that is no greater than the
applicable price set forth in the Co-Sale Notice and on other terms and
conditions which are not in the aggregate materially more favorable to the
Co-Sale Offerees or electing Tagging Members than those set forth in the Co-Sale
Notice, without any further obligation to the non-accepting Tagging Members.

 

39

--------------------------------------------------------------------------------

 

 

(e)     Conditions of Sale. Any Tagging Units requested to be Transferred to the
Co-Sale Offeror with respect to a proposed Transfer of Units by the Co-Sale
Offerees shall be transferred on at least the same terms and conditions as are
set forth in the Co-Sale Notice; provided, however, that the price for each
Tagging Unit that is of a class or series of Units that is different from the
class or series of Units proposed to be Transferred by the Co-Sale Offerees
shall be calculated by a Qualified Appraisal Firm, and the determination of such
Qualified Appraisal Firm shall be final and binding on, and non-appealable by,
the parties hereto. The expenses of such Qualified Appraisal Firm shall be
shared equally by the Company and the Tagging Members (with the portion of such
expenses payable by the Tagging Members to be allocated among the Tagging
Members in proportion to the number of Tagging Units offered to be sold by each
Tagging Member). In the event that a Tagging Member that has elected to
participate in the proposed Transfer owns Units of a different class or series
than are being sold by the Co-Sale Offerees disagrees with the determination of
the Qualified Appraisal Firm he, she or it may withdraw such election and not
sell Units pursuant to this Section 9.04. If such Transfer is not made within
ninety (90) days from delivery of the Co-Sale Notice, the provisions of this
Section 9.04 shall again become effective with respect to the proposed Transfer.

 

(f)     Cooperation. Each Tagging Member shall execute the applicable purchase
agreement, if applicable, and make or provide the same representations,
warranties, covenants, indemnities and agreements as the Co-Sale Offerees makes
or provides in connection with the sale pursuant to this Section 9.04; provided,
that each Tagging Member shall only be obligated to make individual
representations and warranties with respect to its title to and ownership of the
applicable Units, authorization, execution and delivery of relevant documents,
enforceability of such documents against the Tagging Member, and other matters
relating to such Tagging Member, but not with respect to any of the foregoing
with respect to any other Members or their Units; provided, further, that all
representations, warranties, covenants and indemnities shall be made by the
Co-Sale Offerees and each Tagging Member severally and not jointly and any
indemnification obligation shall be pro rata based on the consideration received
by the Co-Sale Offerees and each Tagging Member, in each case in an amount not
to exceed the aggregate proceeds received by the Co-Sale Offerees and each
Tagging Member in connection with the sale pursuant to this Section 9.04.

 

(g)     Expenses. The fees and expenses of the Co-Sale Offerees incurred in
connection with a sale pursuant to this Section 9.04, to the extent not paid or
reimbursed by the Company or the Co-Sale Offeror, shall be shared by the Co-Sale
Offerees and all of the Tagging Members on a pro-rata basis, based on the
consideration received by each such Member.

 

Section 9.05     Put Right.

 

(a)     Put Right. Following the earliest to occur of (i) a Sale of the Company,
(ii) a Change of Control, (iii) the Company taking one of the actions specified
in Section 8.04 without the approval required in such Section, (iv) an Uncured
Financial Breach, and (v) October • , 2024, (a “Put Event”), a Member holding
Class B Preferred Units may, at its election, require the Company to redeem part
or all of such Member’s Class B Preferred Units for cash at a price equal to the
positive balances in their respective Class B Contribution Accounts with respect
to the Class B Preferred Units being redeemed, including without duplication,
any Unpaid Preferred Return through the day of redemption, plus, in the cases of
clauses (i), (ii), (iii), and (v), any Minimum Return with respect to such Units
(the “Class B Put Purchase Price”). If less than all of the Class B Preferred
Units are required to be redeemed, the Units that are redeemed will be
determined on a first-in-first out basis. If a Member desires to exercise its
right to require the Company to purchase Units pursuant to this Section 9.05,
the Member shall deliver to the Company a written notice (the “Put Notice”)
specifying the number of Class B Preferred Units to be repurchased by the
Company (the “Repurchased Units”). Each applicable Member shall, at the closing
of any purchase consummated pursuant to this Section 9.05, represent and warrant
to the Company that:

 

40

--------------------------------------------------------------------------------

 

 

(i)     such Member has full right, title and interest in and to the Repurchased
Units;

 

(ii)     such Member has all the necessary power and authority and has taken all
necessary action to sell the Repurchased Units; and

 

(iii)     the Repurchased Units are free and clear of any and all liens other
than those arising as a result of or under the terms of this Agreement.

 

(b)     Procedures; Closing. The closing of any sale of Repurchased Units
pursuant to this Section 9.05 shall take place no later than one hundred
twenty (120) days following the receipt by the Company of the Put Notice. The
Company shall give the Member at least ten (10) days’ written notice of the date
of closing. At the closing of any sale and purchase pursuant to this Section
9.05, the Member shall deliver to the Company a certificate or certificates
representing the Units to be sold (if any), accompanied by evidence of transfer
and all necessary transfer taxes paid and stamps affixed, if necessary. The
Company shall pay the Class B Put Purchase Price for the Repurchased Units by
wire transfer of immediately available funds or other means agreed to by the
Company and the Member.

 

(c)     Cooperation. The Member shall take all actions as may be reasonably
necessary to consummate the sale contemplated by this Section 9.05, including,
without limitation, entering into agreements and delivering certificates and
instruments and consents as may be deemed reasonably necessary or appropriate.

 

Section 9.06     Call Right.

 

(a)     Call Right. At any time (a “Call Event”), the Company may, at its
election, require a Member holding Class B Preferred Units to sell part or all
of such Member’s Class B Preferred Units for cash at a price equal to the sum of
the positive balances in their respective Class B Contribution Accounts with
respect to the Class B Preferred Units being redeemed, including without
duplication, any Unpaid Preferred Return through the day of redemption, plus any
Minimum Return with respect to such Units (the “Class B Call Purchase Price”).
If less than all of the Class B Preferred Units are redeemed, the Units that are
redeemed will be determined on a first-in-first out basis. If the Company
desires to exercise its right to require a Member to sell Units pursuant to this
Section 9.06, the Company shall deliver to the Member above a written notice
(the “Call Notice”) specifying the number of Class B Preferred Units to be
repurchased by the Company (the “Called Units”). Each applicable Member shall,
at the closing of any purchase consummated pursuant to this Section 9.06,
represent and warrant to the Company that:

 

(i)     such Member has full right, title and interest in and to the Called
Units;

 

41

--------------------------------------------------------------------------------

 

 

(ii)     such Member has all the necessary power and authority and has taken all
necessary action to sell the Called Units; and

 

(iii)     the Called Units are free and clear of any and all liens other than
those arising as a result of or under the terms of this Agreement.

 

(b)     Procedures; Closing. The closing of any sale of Called Units pursuant to
this Section 9.06 shall take place no later than ninety (90) days following the
receipt by the Member of the Call Notice. The Company shall give the Member at
least ten (10) days’ written notice of the date of closing. At the closing of
any sale and purchase pursuant to this Section 9.06, the Member shall deliver to
the Company a certificate or certificates representing the Units to be sold (if
any), accompanied by evidence of transfer and all necessary transfer taxes paid
and stamps affixed, if necessary. The Company shall pay the Class B Call
Purchase Price for the Called Units by wire transfer of immediately available
funds or other means agreed to by the Company and the Member.

 

(c)     Cooperation. The Member shall take all actions as may be reasonably
necessary to consummate the sale contemplated by this Section 9.06, including,
without limitation, entering into agreements and delivering certificates and
instruments and consents as may be deemed reasonably necessary or appropriate.

 

Article X
Covenants

 

Section 10.01     Confidentiality.

 

(a)     Each Member acknowledges that during the term of this Agreement, he, she
or it will have access to and become acquainted with trade secrets, proprietary
information and confidential information belonging to the Company and its
Affiliates that are not generally known to the public, including, but not
limited to, information concerning business plans, financial statements and
other information provided pursuant to this Agreement, operating practices and
methods, expansion plans, strategic plans, marketing plans, contracts, customer
lists or other business documents which the Company treats as confidential, in
any format whatsoever (including oral, written, electronic or any other form or
medium) (collectively, “Confidential Information”). In addition, each Member
acknowledges that: (i) the Company has invested, and continues to invest,
substantial time, expense and specialized knowledge in developing its
Confidential Information; (ii) the Confidential Information provides the Company
with a competitive advantage over others in the marketplace; and (iii) the
Company would be irreparably harmed if the Confidential Information were
disclosed to competitors or made available to the public. Without limiting the
applicability of any other agreement to which any Member is subject, each Member
agrees that at all times that he, she or it is a Member of the Company and for a
period of five (5) years following such Member ceasing to be a Member of the
Company, such Member shall not, directly or indirectly, divulge or make use of
any Confidential Information of the Company other than in furtherance of such
Member’s engagement or role with the Company or for purposes of such Member’s
investment in the Company. While a Member, each Member shall make all reasonable
efforts to protect and maintain the confidentiality of the Confidential
Information of the Company that such Member receives. In the event any Member
becomes aware of unauthorized disclosures of the Confidential Information by
anyone at any time, whether intentionally or by accident, such Member shall
promptly notify the Company. This Agreement does not limit the remedies
available to the Company under common or statutory law as to trade secrets or
other types of confidential information, which may impose longer duties of
non-disclosure.

 

42

--------------------------------------------------------------------------------

 

 

(b)     Nothing contained in Section 10.01(a) shall prevent any Member from
disclosing Confidential Information: (i) upon the order of any court or
administrative agency; (ii) upon the request or demand of any regulatory agency
or authority having jurisdiction over such Member; (iii) to the extent compelled
by legal process or required or requested pursuant to subpoena, interrogatories
or other discovery requests; (iv) to the extent necessary in connection with the
exercise of any remedy hereunder; (v) to other Members; (vi) to such Member’s
Representatives who, in the reasonable judgment of such Member, need to know
such Confidential Information and agree to be bound by the provisions of this
Section 10.01 as if a Member; (vii) to any potential Permitted Transferee in
connection with a proposed Transfer of Units from such Member, as long as such
Transferee agrees to be bound by the provisions of this Section 10.01 as if a
Member or (viii) in the case of any Member that is (or is controlled by) a
private equity fund or other investment fund, the disclosure in a customary
manner by such Member of any such information in confidence to such Member’s
investors and prospective investors; provided, that in the case of clause (i),
(ii) or (iii), such Member shall notify the Company and the Managers of the
proposed disclosure as far in advance of such disclosure as practicable (but
shall in no event make any such disclosure before notifying the Company and the
Managers) and shall use reasonable efforts to ensure that any Confidential
Information so disclosed is accorded confidential treatment satisfactory to the
Company, when and if available.

 

(c)     The restrictions of Section 10.01(a) shall not apply to, and the term
Confidential Information shall not include information that: (i) is or becomes
generally available to the public other than as a result of a disclosure by a
Member in violation of this Agreement; (ii) is or becomes available to a Member
or any of its Representatives on a non-confidential basis prior to its
disclosure by or on behalf of the Company to the receiving Member or any of its
Representatives; (iii) is or has been independently developed or conceived by
such Member or any of its Representatives without use of Confidential
Information; or (iv) becomes available to the receiving Member or any of its
Representatives on a non-confidential basis from a source other than the
Company, any other Member or any of their respective Representatives; provided,
that such source is not known by the receiving Member or any of its
Representatives to be bound by a confidentiality agreement with the Company, the
disclosing Member or any of their Representatives.

 

Section 10.02     Affirmative Covenants.

 

(a)     Notices of Material Events. The Company will furnish to the holders of
the Class B Preferred Units prompt written notice of the following:

 

(i)     the occurrence of any Material Breach, Uncured Financial Covenant Breach
or Put Event;

 

43

--------------------------------------------------------------------------------

 

 

(ii)     the occurrence of any default, event of default or receipt of written
notice of any breach of any loan documents representing Indebtedness of the
Company or any of its Subsidiaries;

 

(iii)     any notice from any Governmental Authority of any actual or alleged
violation of, or non-compliance with, any Applicable Law, which would reasonably
be expected to result, either individually or in the aggregate, in a Material
Adverse Effect;

 

(iv)     the institution of any material action, suit, investigation or
proceeding against or affecting the Company or any of its Subsidiaries,
including any such investigation or proceeding by any Governmental Authority
(other than routine inquiries, investigations or reviews) or any material
development in any such action, suit, investigation or proceeding, but in the
case of any such action, suit, investigation or proceeding initiated by a Person
other than a Governmental Authority, only, if adversely determined, it would be
reasonably expected, individually or together with any other action, suit,
investigation or proceeding, to have a Material Adverse Effect;

 

(v)     any development that results, or would reasonably be expected to result
in, a Material Adverse Effect;

 

(vi)     any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary;

 

(vii)     any labor controversy resulting in or threatening to result in any
strike, work stoppage, boycott, shutdown or other labor disruption against or
involving the Company or any Subsidiary of the Company if the same would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect; and

 

(viii)     any calculation of any estimated amount of tax due to the Atlanticus
Member pursuant to any Tax Sharing Agreement or reimbursement of Taxes pursuant
to any Tax Sharing Agreement, together with reasonable supporting detail of any
such calculations.

 

Each notice pursuant to this Section 10.2 shall be by Electronic Transmission
accompanied by a statement by the Company setting forth details of the
occurrence referred to therein.

 

(b)     Maintenance of Property. For so long as any Class B Preferred Units
remain outstanding, the Company shall maintain, and shall cause each of its
Subsidiaries to maintain, and preserve all its material Property which is used
or useful in its business in good working order and condition, ordinary wear and
tear excepted and shall make all necessary repairs thereto and renewals and
replacements thereof.

 

(c)     Insurance. For so long as any Class B Preferred Units remain
outstanding, the Company shall, and shall cause each of its Subsidiaries to,
maintain or cause to be maintained in full force and effect all policies of
insurance of any kind with respect to the Property and businesses of the Company
and such Subsidiaries (including policies of life, fire, theft, product
liability, public liability, flood insurance, property damage, other casualty,
employee fidelity, workers’ compensation, business interruption and employee
health and welfare insurance) with financially sound and reputable insurance
companies or associations (in each case that are not Affiliates of the Company)
of a nature and providing such coverage as is sufficient and as is customarily
carried by businesses of the size and character of the business of the Company.

 

44

--------------------------------------------------------------------------------

 

 

(d)     Compliance with Laws. For so long as any Class B Preferred Units remain
outstanding, the Company shall, and shall cause each of its Subsidiaries to,
comply in all material respects with all Applicable Law.

 

Article XI
Records; Tax Matters

 

Section 11.01     Records and Access to Information. The Company shall maintain
at its principal office the records of the Company, and each Member shall have
the right, at the Member’s own expense, to inspect and copy such records upon
reasonable request during ordinary business hours in accordance with Section
14-11-313 of the Georgia Act, which shall govern the rights of the Members and
the obligations of the Company provided in this Section 11.01. The Company will
maintain true books and records of account in which full and correct entries
will be made of all business transactions pursuant to a system of accounting
established and administered in accordance with generally accepted accounting
principles consistently applied (except as noted therein or as disclosed to the
recipients thereof), and will set aside on its books all such proper accruals
and reserves as shall be required under generally accepted accounting principles
consistently applied.

 

Section 11.02     Partnership Representative.

 

(a)     Atlanticus Holdings Corp. shall be the “partnership representative” of
the Company within the meaning of Section 6223(a) of the Code (the “Partnership
Representative”) and the Chief Financial Officer of Atlanticus Holdings Corp.
shall be the “designated individual” within the meaning of Section 6223 of the
Code and Treasury Regulations promulgated thereunder (the “Designated
Individual”).

 

(b)     The Partnership Representative and the Designated Individual shall have
the right to make on behalf of the Company any and all elections and take any
and all actions that are available to be made or taken by the Partnership
Representative, the Designated Individual or the Company under the Code
(including an election under Section 6221(b) or 6226(a) of the Code), and the
Members shall take such actions requested by the Partnership Representative
consistent with any such elections made and actions taken by the Partnership
Representative or the Designated Individual, including filing amended tax
returns and paying any tax due in accordance with Section 6225(c)(2) of the
Code, it being understood that no such amended tax return shall be filed in
accordance with such section with respect to the Company without the advance
written consent of the Partnership Representative or the Designated Individual
in its sole discretion. The Partnership Representative and the Designated
Individual shall have the authority to amend this Agreement to make any changes
in good faith consultation with the Company’s tax accountants and tax counsel as
are necessary or appropriate: (i) to reduce any Company level assessment under
Section 6225 of the Code; (ii) to determine any apportionment of any tax; or
(iii) to comply with the Code and administrative, judicial or legislative
interpretations thereof or changes thereto.

 

45

--------------------------------------------------------------------------------

 

 

(c)     Each Member shall provide to the Partnership Representative or the
Designated Individual such information (or, if applicable, certify as to filing
of initial or amended tax returns) as is reasonably requested by the Partnership
Representative or the Designated Individual to enable the Partnership
Representative or the Designated Individual (i) to reduce any Company level
assessment under Section 6225 of the Code, (ii) to determine the allocation of
any item of income, gain, loss, deduction or credit of any such Company level
assessment among the Members, in good faith consultation with the Company's tax
accountants and tax counsel, (iii) to take any and all actions that are
available to be made or taken by the Partnership Representative, the Designated
Individual or the Company under the Code, or (iv) to comply with or be eligible
to invoke any aspect of the Code in any other respect.

 

(d)     In the event the Company incurs any liability for taxes, interest or
penalties:

 

(i)     The Partnership Representative or the Designated Individual may, or if
such amounts are material, shall, cause the Members (including any former
Member) to whom such liability relates, as determined by the Partnership
Representative or the Designated Individual, in its sole good faith discretion
and after consulting with the Company’s and the affected Member’s tax advisors,
to pay, and each such Member hereby agrees to pay, such amount to the Company,
and such amount shall not be treated as a Capital Contribution; and

 

(ii)     Any amount not paid by a Member (or former Member) within ten (10) days
following the receipt of the request to pay delivered by the Partnership
Representative and the Designated Individual shall be treated for purposes of
this Agreement as a Withholding Advance governed by Section 7.03(b) hereof.

 

(e)     The obligations of each Member (or former Member) under this Section
11.02 and Section 7.03(b) shall survive the Transfer or redemption by such
Member of its Units and the termination of this Agreement or the dissolution of
the Company.

 

(f)     The Partnership Representative or the Designated Individual shall
prepare or cause to be prepared all tax returns required of the Company, which
returns shall be reviewed in advance of filing by a certified public accountant
selected by the Members. The Members shall file their individual or corporate
returns in a manner consistent with the Company’s tax and information returns.

 

(g)     The Partnership Representative or the Designated Individual may, if it
determines that the retention of accountants or other professionals would be in
the best interests of the Company, retain such accountants or professionals to
assist in any audits. The Company shall indemnify and reimburse the Partnership
Representative and the Designated Individual for all expenses, including legal
and accounting fees, claims, liabilities, losses and damages to the extent borne
by the Partnership Representative or the Designated Individual, incurred in
connection with any administrative or judicial proceeding with respect to any
audit of the Company’s tax returns. The taking of any action and the incurring
of any expense by the Partnership Representative and the Designated Individual
in connection with any such proceeding, except to the extent required by
Applicable Law, is a matter in the sole discretion of the Partnership
Representative and the Designated Individual, as applicable.

 

46

--------------------------------------------------------------------------------

 

 

(h)     The Partnership Representative and the Designated Individual may resign
at any time. If Atlanticus Holdings Corp. ceases to be the Partnership
Representative for any reason, the holders of a majority of the Class A Units
shall appoint a new Partnership Representative. If Chief Financial Officer of
Atlanticus Holdings Corp. ceases to be the Designated Individual, the holders of
a majority of the Class A Units in consultation with the Partnership
Representative shall appoint a new Designated Individual.

 

Section 11.03     Member Tax Information. As soon as reasonably possible after
the end of each Fiscal Year, the Managers or a designated Officer will cause to
be delivered to each Person who was a Member at any time during such Fiscal
Year, IRS Schedule K-1 to Form 1065 and such other information with respect to
the Company as may be necessary for the preparation of such Person’s federal,
state and local income tax returns for such Fiscal Year.

 

Section 11.04     Tax Reporting for Class B Preferred Units. Notwithstanding
Section 11.03 or anything to the contrary herein, consistent with Sections 2.07
and 3.08, no Member holding Class B Preferred Units shall be treated as a
partner in a partnership for U.S. federal, state and local income tax purposes.
Accordingly, no Member holding Class B Preferred Units will be treated as a
partner for tax reporting purposes (including for purposes of tax returns
filings and the IRS Schedule K-1) and no IRS Schedule K-1 shall be issued to any
such Member holding Class B Preferred Units without such Member’s consent.
Further, notwithstanding anything to the contrary in Section 11.02, the
Partnership Representative shall promptly notify any Member holding Class B
Preferred Units of any tax audits, proceedings, assessments or other actions in
connection with a taxing authority recharacterizing the Class B Preferred Units
as equity for tax purposes. All Members holding Class B Preferred Units shall be
entitled to participate in such tax audits, proceedings, assessments or other
actions, and the Partnership Representative and Designated Individual shall not
settle with such taxing authority in respect of such tax audits, proceedings,
assessments or other actions without the consent of the Members holding Class B
Preferred Units.

 

Section 11.05     Financial Statements. The Company shall furnish to each Member
the following reports:

 

(a)     Annual Financial Statements. As soon as available, and in any event
within one hundred twenty (120) days after the end of each Fiscal Year, a
consolidated audited balance sheet of the Company and its Subsidiaries as at the
end of each such Fiscal Year and audited statements of income, cash flows and
Members’ equity for such Fiscal Year, in each case setting forth in comparative
form the figures for the previous Fiscal Year, all in reasonable detail and all
prepared in accordance with GAAP, consistently applied.

 

(b)     Quarterly Financial Statements. As soon as available, and in any event
within forty-five (45) days after the end of each quarterly accounting period in
each Fiscal Year (other than the last fiscal quarter of the Fiscal Year), an
unaudited consolidated balance sheet of the Company and its Subsidiaries for and
as at the end of each such fiscal quarter and an unaudited statement of income,
cash flows and Members’ equity for such quarterly accounting period, in each
case setting forth in comparative form the figures for the corresponding periods
of the previous fiscal quarter, all in reasonable detail and all prepared in
accordance with GAAP, consistently applied (subject to normal year-end audit
adjustments and the absence of notes thereto).

 

47

--------------------------------------------------------------------------------

 

 

(c)     Monthly Financial Statements. As soon as available, and in any event
within thirty (30) days after the end of each monthly accounting period in each
Fiscal Year (other than the last month of each fiscal quarter)1, an unaudited
consolidated balance sheet of the Company and its Subsidiaries for and as at the
end of each fiscal month, and an unaudited statement of income, cash flows and
Members’ equity for such monthly accounting period, in each case prepared in
accordance with GAAP and on a managed basis.

 

(d)     Financial Covenant. Together with the delivery of the financial
statements under (a) and (b), the calculation of the Financial Covenant for the
most recently completed quarter, certified by the principal financial or
accounting Officer of the Company.

 

(e)     Budget. As soon as available, and in any event prior to the commencement
of each Fiscal Year, the operating budget for the Company for such Fiscal Year.

 

(f)     Compliance Certificates. All compliance certificates delivered pursuant
to any warehouse financing facility or securitization vehicle of the Company or
any Subsidiary.

 

Section 11.06     Company Funds. All funds of the Company shall be deposited in
its name, or in such name as may be designated by the Managers, in such
checking, savings or other accounts, or held in its name in the form of such
other investments as shall be designated by the Managers. The funds of the
Company shall not be commingled with the funds of any other Person. All
withdrawals of such deposits or liquidations of such investments by the Company
shall be made exclusively upon the signature or signatures of such Officer or
Officers as the Managers may designate.

 

Article XII
Dissolution and Liquidation

 

Section 12.01     Events of Dissolution. Except as otherwise provided under the
Georgia Act, the Company shall be dissolved and its affairs wound up upon the
occurrence of any of the following events:

 

(a)     The determination of the Managers to dissolve the Company;

 

(b)     Subject to Section 8.04, an election to dissolve the Company made by the
Members holding a majority of the Class A Units;

 

(c)     The sale, exchange, involuntary conversion, or other disposition or
transfer of (other than the grant of a security interest in, the grant of a
pledge of or the imposition of a lien on) all or substantially all the assets of
the Company; or

 

 

--------------------------------------------------------------------------------

1 The reports due at the end of each quarter and year are covered in (a) and
(b).

 

48

--------------------------------------------------------------------------------

 

 

(d)     The entry of a decree of judicial dissolution under Section 14-11-603
the Georgia Act.

 

Section 12.02     Effectiveness of Dissolution. Dissolution of the Company shall
be effective on the day on which the event described in Section 12.01 occurs,
but the Company shall not terminate until the winding up of the Company has been
completed, the assets of the Company have been distributed as provided in
Section 12.03 and the Certificate of Cancellation shall have been filed as
provided in Section 12.04.

 

Section 12.03     Liquidation. If the Company is dissolved pursuant to Section
12.01, the Company shall be liquidated and its business and affairs wound up in
accordance with the Georgia Act and the following provisions:

 

(a)     Liquidator. The Managers or, if the Managers are unable to do so, a
Person selected by the holders of a majority of the Class A Units, shall act as
liquidator to wind up the Company (the “Liquidator”). The Liquidator shall have
full power and authority to sell, assign and encumber any or all of the
Company’s assets and to wind up and liquidate the affairs of the Company in an
orderly and business-like manner.

 

(b)     Accounting. As promptly as possible after dissolution and again after
final liquidation, the Liquidator shall cause a proper accounting to be made by
a recognized firm of certified public accountants of the Company’s assets,
liabilities and operations through the last day of the calendar month in which
the dissolution occurs or the final liquidation is completed, as applicable.

 

(c)     Distribution of Proceeds. The Liquidator shall liquidate the assets of
the Company and Distribute the proceeds of such liquidation in the following
order of priority, unless otherwise required by mandatory provisions of
Applicable Law:

 

(i)     First, to the payment of all of the Company’s debts and liabilities to
its creditors (including Members, if applicable) and the expenses of liquidation
(including sales commissions incident to any sales of assets of the Company);

 

(ii)     Second, to the establishment of and additions to reserves that are
determined by the Liquidator in its sole discretion to be reasonably necessary
for any contingent unforeseen liabilities or obligations of the Company;

 

(iii)     Third, to the Members holding Class B Preferred Units, at the Class B
Put Purchase Price (assuming, for purposes of this Section 12.03(c)(iii), that
the date of any distribution shall be the redemption date of the Class B
Preferred Units); and

 

(iv)     Fourth, to the Members, in the same manner as Distributions are made
under Section 7.02.

 

(d)     Discretion of Liquidator. Notwithstanding the provisions of Section
12.03(c) that require the liquidation of the assets of the Company, but subject
to the order of priorities set forth in Section 12.03(c), if upon dissolution of
the Company the Liquidator determines that an immediate sale of part or all of
the Company’s assets would be impractical or could cause undue loss to the
Members, the Liquidator may defer the liquidation of any assets except those
necessary to satisfy Company liabilities and reserves, and may, in its absolute
discretion, Distribute to the Members, in lieu of cash, as tenants in common and
in accordance with the provisions of Section 12.03(c), undivided interests in
such Company assets as the Liquidator deems not suitable for liquidation. Any
such Distribution in kind will be subject to such conditions relating to the
disposition and management of such properties as the Liquidator deems reasonable
and equitable and to any agreements governing the operating of such properties
at such time. For purposes of any such Distribution, any property to be
Distributed will be valued at its Fair Market Value.

 

49

--------------------------------------------------------------------------------

 

 

Section 12.04     Cancellation of Certificate. Upon completion of the
Distribution of the assets of the Company as provided in Section 12.03(c)
hereof, the Company shall be terminated and the Liquidator shall cause the
cancellation of the Articles of Organization in the State of Georgia and of all
qualifications and registrations of the Company as a foreign limited liability
company in jurisdictions other than the State of Georgia and shall take such
other actions as may be necessary in connection therewith.

 

Section 12.05     Survival of Rights, Duties and Obligations. Dissolution,
liquidation, winding up or termination of the Company for any reason shall not
release any party from any Loss which at the time of such dissolution,
liquidation, winding up or termination already had accrued to any other party or
which thereafter may accrue in respect of any act or omission prior to such
dissolution, liquidation, winding up or termination. For the avoidance of doubt,
none of the foregoing shall replace, diminish or otherwise adversely affect any
Member’s right to indemnification pursuant to Section 13.03.

 

Section 12.06     Recourse for Claims. Each Member shall look solely to the
assets of the Company for all Distributions with respect to the Company, such
Member’s Capital Account, and such Member’s share of Net Income, Net Loss and
other items of income, gain, loss and deduction, and shall have no recourse
therefor (upon dissolution or otherwise) against the Managers, the Liquidator or
any other Member.

 

Article XIII
Exculpation and Indemnification

 

Section 13.01     Exculpation of Covered Persons.

 

(a)     Covered Persons. As used herein, the term “Covered Person” shall mean
each Manager, Officer, employee, agent or representative of the Company.

 

(b)     Standard of Care. No Covered Person shall be liable to the Company or
any other Covered Person for any loss, damage or claim incurred by reason of any
action taken or omitted to be taken by such Covered Person in good faith
reliance on the provisions of this Agreement, so long as such action or omission
does not constitute fraud or willful misconduct by such Covered Person.

 

50

--------------------------------------------------------------------------------

 

 

(c)     Good Faith Reliance. A Covered Person shall be fully protected in
relying in good faith upon the records of the Company and upon such information,
opinions, reports or statements (including financial statements and information,
opinions, reports or statements as to the value or amount of the assets,
liabilities, Net Income or Net Losses of the Company or any facts pertinent to
the existence and amount of assets from which Distributions might properly be
paid) of the following Persons or groups: (i) one or more Officers or employees
of the Company; (ii) any attorney, independent accountant, appraiser or other
expert or professional employed or engaged by or on behalf of the Company; or
(iii) any other Person selected in good faith by or on behalf of the Company, in
each case as to matters that such relying Person reasonably believes to be
within such other Person’s professional or expert competence.

 

Section 13.02     Liabilities and Duties of Covered Persons.

 

(a)     Limitation of Liability. This Agreement is not intended to, and does
not, create or impose any fiduciary duty on any Covered Person or holder of
Class B Preferred Units. Furthermore, each of the Members and the Company hereby
waives any and all fiduciary duties that, absent such waiver, may be implied by
Applicable Law to be imposed on any Covered Person or holder of Class B
Preferred Units, and in doing so, acknowledges and agrees that the duties and
obligation of each Covered Person to each other and to the Company and of each
holder of Class B Preferred Units to any other Member or the Company are only as
expressly set forth in this Agreement. The provisions of this Agreement, to the
extent that they restrict the duties and liabilities of a Covered Person or
holder of Class B Preferred Units otherwise existing at law or in equity, are
agreed by the Members to replace such other duties and liabilities of such
Covered Person.

 

(b)     Duties. Whenever in this Agreement a Covered Person or holder of Class B
Preferred Units is permitted or required to make a decision (including a
decision that is in such Covered Person’s “discretion” or under a grant of
similar authority or latitude), the Covered Person or holder of Class B
Preferred Units shall be entitled to consider only such interests and factors as
such Covered Person or holder of Class B Preferred Units desires, including its
own interests, and shall have no duty or obligation to give any consideration to
any interest of or factors affecting the Company or any other Person. Whenever
in this Agreement a Covered Person or holder of Class B Preferred Units is
permitted or required to make a decision in such Covered Person’s “good faith,”
the Covered Person or holder of Class B Preferred Units shall act under such
express standard and shall not be subject to any other or different standard
imposed by this Agreement or any other Applicable Law.

 

Section 13.03     Indemnification.

 

(a)     Indemnification. To the fullest extent permitted by the Georgia Act, as
the same now exists or may hereafter be amended, substituted or replaced (but,
in the case of any such amendment, substitution or replacement only to the
extent that such amendment, substitution or replacement permits the Company to
provide broader indemnification rights than the Georgia Act permitted the
Company to provide prior to such amendment, substitution or replacement), the
Company shall indemnify, hold harmless, defend, pay and reimburse any Covered
Person against any and all losses, claims, damages, judgments, fines or
liabilities, including reasonable legal fees or other expenses incurred in
investigating or defending against such losses, claims, damages, judgments,
fines or liabilities, and any amounts expended in settlement of any claims
(collectively, “Losses”) to which such Covered Person may become subject by
reason of:

 

(i)     Any act or omission or alleged act or omission performed or omitted to
be performed on behalf of the Company, any Member or any direct or indirect
Subsidiary of the foregoing in connection with the business of the Company; or

 

51

--------------------------------------------------------------------------------

 

 

(ii)     The fact that such Covered Person is or was acting in connection with
the business of the Company as a partner, member, stockholder, controlling
Affiliate, manager, director, officer, employee or agent of the Company, any
Member or any of their respective controlling Affiliates, or that such Covered
Person is or was serving at the request of the Company as a partner, member,
manager, director, officer, employee or agent of any Person including the
Company;

 

provided, that (x) such Covered Person acted in good faith and in a manner
believed by such Covered Person to be in, or not opposed to, the best interests
of the Company and, with respect to any criminal proceeding, had no reasonable
cause to believe his conduct was unlawful, and (y) such Covered Person's conduct
did not constitute fraud or willful misconduct, in either case as determined by
a final, nonappealable order of a court of competent jurisdiction. In connection
with the foregoing, the termination of any action, suit or proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that the Covered
Person did not act in good faith or, with respect to any criminal proceeding,
had reasonable cause to believe that such Covered Person's conduct was unlawful,
or that the Covered Person's conduct constituted fraud or willful misconduct.

 

(b)     Reimbursement. The Company shall promptly reimburse (and/or advance to
the extent reasonably required) each Covered Person for reasonable legal or
other expenses (as incurred) of such Covered Person in connection with
investigating, preparing to defend or defending any claim, lawsuit or other
proceeding relating to any Losses for which such Covered Person may be
indemnified pursuant to this Section 13.03; provided, that if it is finally
judicially determined that such Covered Person is not entitled to the
indemnification provided by this Section 13.03, then such Covered Person shall
promptly reimburse the Company for any reimbursed or advanced expenses.

 

(c)     Entitlement to Indemnity. The indemnification provided by this Section
13.03 shall not be deemed exclusive of any other rights to indemnification to
which those seeking indemnification may be entitled under any agreement or
otherwise. The provisions of this Section 13.03 shall continue to afford
protection to each Covered Person regardless of whether such Covered Person
remains in the position or capacity pursuant to which such Covered Person became
entitled to indemnification under this Section 13.03 and shall inure to the
benefit of the executors, administrators, legatees and distributees of such
Covered Person.

 

(d)     Insurance. To the extent available on commercially reasonable terms, the
Company may purchase, at its expense, insurance to cover Losses covered by the
foregoing indemnification provisions and to otherwise cover Losses for any
breach or alleged breach by any Covered Person of such Covered Person’s duties
in such amount and with such deductibles as the Managers may determine;
provided, that the failure to obtain such insurance shall not affect the right
to indemnification of any Covered Person under the indemnification provisions
contained herein, including the right to be reimbursed or advanced expenses or
otherwise indemnified for Losses hereunder. If any Covered Person recovers any
amounts in respect of any Losses from any insurance coverage, then such Covered
Person shall, to the extent that such recovery is duplicative, reimburse the
Company for any amounts previously paid to such Covered Person by the Company in
respect of such Losses.

 

52

--------------------------------------------------------------------------------

 

 

(e)     Funding of Indemnification Obligation. Notwithstanding anything
contained herein to the contrary, any indemnity by the Company relating to the
matters covered in this Section 13.03 shall be provided out of and to the extent
of Company assets only, and no Member (unless such Member otherwise agrees in
writing) shall have personal liability on account thereof or shall be required
to make additional Capital Contributions to help satisfy such indemnity by the
Company.

 

(f)     Savings Clause. If this Section 13.03 or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Company shall nevertheless indemnify and hold harmless each Covered Person
pursuant to this Section 13.03 to the fullest extent permitted by any applicable
portion of this Section 13.03 that shall not have been invalidated and to the
fullest extent permitted by Applicable Law.

 

(g)     Amendment. The provisions of this Section 13.03 shall be a contract
between the Company, on the one hand, and each Covered Person who served in such
capacity at any time while this Section 13.03 is in effect, on the other hand,
pursuant to which the Company and each such Covered Person intend to be legally
bound. No amendment, modification or repeal of this Section 13.03 that adversely
affects the rights of a Covered Person to indemnification for Losses incurred or
relating to a state of facts existing prior to such amendment, modification or
repeal shall apply in such a way as to eliminate or reduce such Covered Person’s
entitlement to indemnification for such Losses without the Covered Person’s
prior written consent.

 

Section 13.04     Outside Activities. A holder of Class B Preferred Units or its
Affiliates may have business interests and engage in business activities in
addition to those relating to the Company, including business interests and
activities which compete with the Company, and no holder of Class B Preferred
Units or any of its Affiliates shall have any duty or obligation to bring any
"corporate opportunity" to the Company. Subject to the terms of any written
agreement by any holder of Class B Preferred Units to the contrary, neither the
Company nor any other Member shall have any rights by virtue of this Agreement
in any business interests or activities of any holder of Class B Preferred Units
or any of its Affiliates.

 

Section 13.05     Survival. The provisions of this Article XIII shall survive
the dissolution, liquidation, winding up and termination of the Company.

 

Article XIV
Miscellaneous

 

Section 14.01     Expenses. Except as otherwise expressly provided herein or in
the Services Agreement, dated as of the date hereof, between the Company and
TowerBrook Capital Partners L.P., all costs and expenses, including fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with the preparation and execution of this Agreement, or any
amendment or waiver hereof, and the transactions contemplated hereby shall be
paid by the party incurring such costs and expenses.

 

53

--------------------------------------------------------------------------------

 

 

Section 14.02     Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, the Company and each Member hereby agree, at
the request of the Company or any other Member, to execute and deliver such
additional documents, instruments, conveyances and assurances and to take such
further actions as may be required to carry out the provisions hereof and give
effect to the transactions contemplated hereby.

 

Section 14.03     Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given: (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by e-mail
of a PDF document (with confirmation of transmission) if sent during normal
business hours of the recipient, and on the next Business Day if sent after
normal business hours of the recipient; or (d) on the third day after the date
mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 14.03):

 

If to the Company:

Access Financial Holdings, LLC

Five Concourse Parkway, Suite 300

Atlanta, Georgia 30328

Attention: General Counsel

   

If to a Member:

To such Member’s respective mailing address set forth on the Members Schedule.

 

This Section 14.03 shall govern notices hereunder in lieu of any conflicting
provisions of the Georgia Act.

 

Section 14.04     Headings. The headings in this Agreement are inserted for
convenience of reference only and are in no way intended to describe, interpret,
define, or limit the scope, extent or intent of this Agreement or any provision
of this Agreement.

 

Section 14.05     Severability. If any term or provision of this Agreement is
held to be invalid, illegal or unenforceable under Applicable Law in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other term or provision of this Agreement or invalidate or render
unenforceable such term or provision in any other jurisdiction. Upon such
determination that any term or other provision is invalid, illegal or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

 

Section 14.06     Entire Agreement. This Agreement, together with the Articles
of Organization and all related Exhibits and Schedules, constitutes the sole and
entire agreement of the parties to this Agreement with respect to the subject
matter contained herein and therein, and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter.

 

54

--------------------------------------------------------------------------------

 

 

Section 14.07     Successors and Assigns. Subject to the restrictions on
Transfers set forth herein, this Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective heirs, executors,
administrators, successors and assigns.

 

Section 14.08     No Third-party Beneficiaries. Except as provided in Article
XIII, which shall be for the benefit of and enforceable by Covered Persons as
described therein, this Agreement is for the sole benefit of the parties hereto
(and their respective heirs, executors, administrators, successors and assigns)
and nothing herein, express or implied, is intended to or shall confer upon any
other Person, including any creditor of the Company, any legal or equitable
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

 

Section 14.09     Amendment. Subject to Section 8.04, no provision of this
Agreement may be amended or modified except by an instrument in writing executed
by the Company and Members holding a majority of the Class A Units. Any such
written amendment or modification will be binding upon the Company and each
Member; provided, that an amendment or modification modifying the rights or
obligations of any Member in a manner that is disproportionately adverse to
(i) such Member relative to the rights of other Members in respect of Units of
the same class or series or (ii) a class or series of Units relative to the
rights of another class or series of Units, shall in each case be effective only
with that Member’s consent or the consent of the Members holding a majority of
the Units in that class or series, as applicable. Notwithstanding the foregoing,
amendments to the Members Schedule following any new issuance, redemption,
repurchase or Transfer of Units in accordance with this Agreement may be made by
the Managers without the consent of or execution by the Members.

 

Section 14.10     Waiver. No waiver by any party of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
party so waiving. No waiver by any party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. For the avoidance of doubt, nothing contained in this
Section 14.10 shall diminish any of the explicit and implicit waivers described
in this Agreement.

 

Section 14.11     Governing Law. All issues and questions concerning the
application, construction, validity, interpretation and enforcement of this
Agreement shall be governed by and construed in accordance with the internal
laws of the State of Georgia, without giving effect to any choice or conflict of
law provision or rule (whether of the State of Georgia or any other
jurisdiction) that would cause the application of laws of any jurisdiction other
than those of the State of Georgia.

 

55

--------------------------------------------------------------------------------

 

 

Section 14.12     Submission to Jurisdiction. The parties hereby agree that any
suit, action or proceeding seeking to enforce any provision of, or based on any
matter arising out of or in connection with, this Agreement or the transactions
contemplated hereby, whether in contract, tort or otherwise, shall be brought in
the courts of the United States District Court for the Northern District of
Georgia or in the state courts in the State of Georgia, so long as one of such
courts shall have subject-matter jurisdiction over such suit, action or
proceeding, and that any cause of action arising out of this Agreement shall be
deemed to have arisen from a transaction of business in the State of Georgia.
Each of the parties hereby irrevocably consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding which is brought in any such court has been brought in an
inconvenient form. Service of process, summons, notice or other document by
registered mail to the address set forth in Section 14.03 shall be effective
service of process for any suit, action or other proceeding brought in any such
court.

 

Section 14.13     Equitable Remedies. Each party hereto acknowledges that a
breach or threatened breach by such party of any of its obligations under this
Agreement would give rise to irreparable harm to the other parties, for which
monetary damages would not be an adequate remedy, and hereby agrees that in the
event of a breach or a threatened breach by such party of any such obligations,
each of the other parties hereto shall, in addition to any and all other rights
and remedies that may be available to them in respect of such breach, be
entitled to seek equitable relief, including a temporary restraining order, an
injunction, specific performance and any other relief that may be available from
a court of competent jurisdiction (without any requirement to post bond).

 

Section 14.14     Remedies Cumulative. The rights and remedies under this
Agreement are cumulative and are in addition to and not in substitution for any
other rights and remedies available at law or in equity or otherwise, except to
the extent expressly provided in Section 13.02 to the contrary.

 

Section 14.15     Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of Electronic Transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

56

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

 

The Company:

 

ACCESS FINANCIAL HOLDINGS, LLC

 

     

By: /s/ Brian Stone                                  

Name:  Brian Stone

Title:  President

 

 

The Members:

 

ATLANTICUS HOLDINGS CORP.

 

 

By: /s/ Jeff Howard                             

Name: Jeff Howard

Title: President

 

     

/s/ Alan Fishman                                 

Alan Fishman 

 

 

TSO I ACCESS FINANCIAL

INVESTMENT AGGREGATOR L.P.

         

By: /s/ Glenn F. Miller                          

Name: Glenn F. Miller

Title: Attorney-in-Fact

 

 

TSO II ACCESS FINANCIAL

INVESTMENT AGGREGATOR L.P.

 

 

By: /s/ Glenn F. Miller                           

Name: Glenn F. Miller

Title: Attorney-in-Fact

 

 

--------------------------------------------------------------------------------

 

 

exhibit index

 

 

 

Exhibit A

Form of Joinder Agreement

Exhibit B

Illustrative Calculation of Minimum Adjusted Book Value

Schedule A

Members Schedule

Schedule B

Current Officers

 

 